Exhibit 10.1

 

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED

 

ACCELLENT-CONCEPTUS

 

SUPPLY AGREEMENT

 

This SUPPLY AGREEMENT (the “Agreement”) dated as of June 1, 2009 (the “Effective
Date”) is between Accellent Inc., a Maryland company with its principal office
at 100 Fordham Road, Building C, Wilmington, MA 01887 (“Supplier”), and
Conceptus Incorporated, with its principal office at 331 East Evelyn Avenue,
Mountain View, CA 94041 (the “Purchaser”).

 

WHEREAS, the Purchaser has developed and designed a medical device and seeks to
have such device manufactured for it by the Supplier; and

 

WHEREAS, the Supplier has expertise in the manufacture of medical devices and
components and desires to provide manufacturing services for the Purchaser.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 


1.                                    DEFINITIONS.  UNLESS OTHERWISE DEFINED IN
THIS AGREEMENT, AS USED HEREIN, THE FOLLOWING DEFINED TERMS SHALL HAVE THE
MEANINGS GIVEN THEM BELOW.


 


1.1           AFFILIATE.  “AFFILIATE” MEANS ANY ENTITY WHICH DIRECTLY OR
INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH THE
REFERENCED PARTY.


 


1.2           APPROVED SUPPLIER LIST.  “APPROVED SUPPLIER LIST” HAS THE MEANING
GIVEN IN SECTION 3.7.


 


1.3           BANKRUPTCY EVENT.  “BANKRUPTCY EVENT” MEANS THE INSTITUTION OF
VOLUNTARY OR INVOLUNTARY PROCEEDINGS BY OR AGAINST A PERSON OR ENTITY IN
BANKRUPTCY OR UNDER ANY INSOLVENCY LAW, OR THE APPOINTMENT OF A RECEIVER OR
CUSTODIAN FOR SUCH PERSON OR ENTITY, OR THE INSTITUTION OF PROCEEDINGS BY OR
AGAINST SUCH PERSON OR ENTITY FOR CORPORATE REORGANIZATION OR THE DISSOLUTION OF
SUCH PERSON OR ENTITY, WHICH PROCEEDINGS, IF INVOLUNTARY, SHALL NOT HAVE BEEN
DISMISSED WITHIN SIXTY (60) DAYS AFTER THE DATE OF FILING, OR AN ASSIGNMENT BY
SUCH PERSON OR ENTITY FOR THE BENEFIT OF ITS CREDITORS.


 


1.4           COMPETITOR.  “COMPETITOR” MEANS ANY COMPANY THAT SELLS A
NON-SURGICAL FEMALE TUBAL STERILIZATION DEVICE OR PROCESS.


 


1.5           COMPONENTS.  “COMPONENTS” HAS THE MEANING SPECIFIED IN
SECTION 3.6.1.


 


1.6           CONTRACT YEAR.  “CONTRACT YEAR” MEANS ONE OF ANY OF THE
CONSECUTIVE TWELVE (12) MONTH PERIODS DURING THE TERM, THE FIRST OF WHICH BEGINS
ON THE EFFECTIVE DATE.


 


1.7           CONTROLLED ENVIRONMENT ROOM.  “CONTROLLED ENVIRONMENT ROOM” SHALL
MEAN A ROOM THAT IS USED TO MANUFACTURE PRODUCTS HAVING A CONTROLLED ENVIRONMENT
TO LIMIT PARTICULATE AND MICROORGANISMS.


 

--------------------------------------------------------------------------------



 

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED

 


1.8           CHANGE IN CONTROL.  “CHANGE IN CONTROL” MEANS THE DIRECT OR
INDIRECT (1) SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF SUPPLIER’S
ASSETS, OR (II) TRANSFER OF MORE THAN FIFTY PERCENT (50%) OF THE OUTSTANDING
VOTING INTERESTS OR ECONOMIC INTERESTS OF SUPPLIER, PROVIDED THAT AN INITIAL
PUBLIC OFFERING OF STOCK BY SUPPLIER SHALL NOT CONSTITUTE A “CHANGE IN CONTROL.”


 


1.9           DELIVERY DATE.  “DELIVERY DATE” HAS THE MEANING GIVEN IN
SECTION 3.4.


 


1.10         DELIVERY SCHEDULE.  “DELIVERY SCHEDULE” HAS THE MEANING GIVEN IN
SECTION 3.4.


 


1.11         EVENT OF DEFAULT.  “EVENT OF DEFAULT” HAS THE MEANING GIVEN IN
SECTION 13.


 


1.12         FORECAST.  “FORECAST” HAS THE MEANING GIVEN IN SECTION 3.3.


 


1.13         INCOMING INSPECTION.  “INCOMING INSPECTION” MEANS MEASURING,
EXAMINING, AND TESTING THAT GAUGES ONE OR MORE CHARACTERISTICS OF A PRODUCT
COMPONENT AND THE COMPARISON OF SUCH COMPONENT WITH THE SPECIFIED REQUIREMENTS
TO DETERMINE SUCH COMPONENT’S CONFORMITY TO THE SPECIFICATIONS.


 


1.14         INTELLECTUAL PROPERTY.  “INTELLECTUAL PROPERTY” HAS THE MEANING
GIVEN IN SECTION 10.1.


 


1.15         INTELLECTUAL PROPERTY RIGHTS.  “INTELLECTUAL PROPERTY RIGHTS” HAS
THE MEANING GIVEN IN SECTION 10.1.


 


1.16         PROCEDURES.  “PROCEDURES” HAS THE MEANING GIVEN IN SECTION 2.1.


 


1.17         PROCESS.  “PROCESS” MEANS THE METHODS AND ALL REFERENCED PROCEDURES
USED IN THE MANUFACTURE OF THE PRODUCT.


 


1.18         PRODUCT.  “PRODUCTS” SHALL MEAN THE PURCHASER PRODUCTS LISTED ON
EXHIBIT A ATTACHED TO THIS AGREEMENT.  NEW PRODUCTS SHALL BE ADDED TO EXHIBIT A
IN ACCORDANCE WITH SECTION 2.2 AND SUCH PRODUCTS WILL THEREAFTER BE DEEMED
INCLUDED WITHIN THE DEFINITION OF PRODUCTS.


 


1.19         PRODUCT DEVICE MASTER RECORD.  “PRODUCT DEVICE MASTER RECORD” MEANS
THE PRODUCT DEVICE MASTER RECORD FOR THE PRODUCT REQUIRED BY THE REGULATORY
AUTHORITIES, AS IT MAY BE REVISED AND IN EFFECT FROM TIME TO TIME.


 


1.20         PURCHASE ORDER.  “PURCHASE ORDER” MEANS A PURCHASE ORDER FOR
PRODUCTS IN A FORM PROVIDED BY PURCHASER.


 


1.21         PURCHASE PRICE.  “PURCHASE PRICE” HAS THE MEANING GIVEN IN
SECTION 3.1.


 


1.22         QUALIFIED TRAINER.  “QUALIFIED TRAINER” SHALL MEAN MANUFACTURER’S
DESIGNATED INDIVIDUAL(S) WHO CAN PERFORM TRAINING ON MANUFACTURING PROCESSES,
TEST METHODS AND/OR STANDARD OPERATING PROCEDURES AS DEVELOPED AND APPROVED BY
PURCHASER.


 


1.23         REGULATORY AUTHORITY.  “REGULATORY AUTHORITY” MEANS THE FOOD AND
DRUG ADMINISTRATION OF THE UNITED STATES (THE “FDA”) OR, ANY SUCCESSOR AGENCY
OR, IF APPLICABLE IN THE


 


2

--------------------------------------------------------------------------------



 


CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


 


CONTEXT, THE GOVERNMENT AGENCY PERFORMING THE SAME REGULATORY FUNCTION AS THE
FDA IN ANOTHER COUNTRY.


 


1.24         SPECIFICATIONS.  “SPECIFICATIONS” MEANS THE SPECIFICATIONS FOR THE
PRODUCT AS PROVIDED IN THE PRODUCT DEVICE MASTER RECORD.


 


1.25         TERM.  “TERM” HAS THE MEANING GIVEN IN SECTION 12.1.


 


2.                                    SUPPLY RIGHTS.


 


2.1           MANUFACTURE AND SUPPLY.  SUPPLIER AGREES, PURSUANT TO THE DELIVERY
SCHEDULE, TO PROCURE INVENTORY, WHICH INCLUDES RAW MATERIALS, COMPONENTS AND
OTHER SUPPLIES, AND TO MANUFACTURE, TEST, ASSEMBLE, INSPECT AND DELIVER THE
PRODUCTS PURSUANT TO THE SPECIFICATIONS FOR EACH SUCH PRODUCT.  SUPPLIER
RECOGNIZES AND AGREES THAT THE SPECIFIC MANUFACTURING SITE EMPLOYED FOR THE
PRODUCTION OF THE PRODUCTS MUST BE APPROVED AND ACCEPTED BY THE PURCHASER. 
SUPPLIER AGREES TO PROVIDE ADEQUATE CAPACITY TO MEET THE VOLUMES AGREED BY THE
PARTIES IN ACCORDANCE WITH SECTION 3.4.  ALL MATERIALS FOR USE IN PRODUCTS,
INCLUDING BUT NOT LIMITED TO RAW MATERIALS, SUPPLIES, AND COMPLETED PRODUCT WILL
BE STORED BY SUPPLIER IN A SECURE, SEGREGATED, AND CONTROLLED AREA TO PREVENT
THEFT, LOSS, DEGRADATION OR DAMAGE OF SUCH MATERIALS.  SUPPLIER SHALL MAINTAIN
LOT TRACEABILITY OF RAW MATERIALS, WORK IN PROCESS AND FINISHED PRODUCT.  ALL
COMPONENTS USED IN THE PRODUCTS SHALL BE PROCESSED THROUGH INCOMING INSPECTION. 
ALL MATERIALS AND COMPONENTS THAT DO NOT MEET THE APPLICABLE SPECIFICATIONS
SHALL BE QUARANTINED AND INVESTIGATED THROUGH THE SUPPLIER’S NON-CONFORMANCE
PROCEDURE.  SUPPLIER’S PERSONNEL RESPONSIBLE FOR MANUFACTURING, TESTING, AND
INSPECTING PRODUCT SHALL BE TRAINED IN THE PROCEDURES (AS DEFINED BELOW) BY A
QUALIFIED TRAINER.  SUPPLIER’S QUALITY ASSURANCE PERSONNEL SHALL ENSURE PRODUCTS
MEET SPECIFICATIONS.  SUPPLIER AGREES TO MANUFACTURE PRODUCTS IN A CONTROLLED
ENVIRONMENT ROOM (CER), WHICH SHALL BE MONITORED FOR PARTICULATE AND MICROBIAL
CONTROL ON A QUARTERLY BASIS.  THE INCOMING INSPECTION, NON-CONFORMANCE
PROCEDURE, QUALITY ASSURANCE PROCEDURES AND OTHER MANUFACTURING, TESTING, AND
INSPECTION PROCEDURES USED BY SUPPLIER IN CONNECTION WITH THE MANUFACTURE OF THE
PRODUCTS ARE COLLECTIVELY THE “PROCEDURES.” ALL PROCEDURES, AND ANY CHANGES
THERETO, MUST BE APPROVED BY PURCHASER PRIOR TO THEIR USE BY SUPPLIER. 
PURCHASER ACKNOWLEDGES THAT SUPPLIER IS IN THE BUSINESS OF PROVIDING CONTRACT
MANUFACTURING SERVICES TO THE MEDICAL DEVICE INDUSTRY AND, SUBJECT TO THE TERMS
OF THIS AGREEMENT, RESERVES THE RIGHT TO SUPPLY, DEVELOP, MANUFACTURE, SELL,
RESELL, OR CARRY-ON SIMILAR ACTIVITIES TO ANY THIRD PARTY, INCLUDING COMPETITORS
OF THE PURCHASER.  THE PRODUCTS WILL BE PRODUCED IN SUPPLIER’S JUAREZ MEXICO
FACILITY.


 


2.2           PURCHASE REQUIREMENTS.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, SUPPLIER MAY TERMINATE THIS AGREEMENT PURSUANT TO
SECTION 13.1(D) IF PURCHASER DOES NOT PURCHASE A MINIMUM QUANTITY OF [***]
PRODUCTS IN THE FIRST CONTRACT YEAR, [***] PRODUCTS IN THE SECOND CONTRACT YEAR,
AND [***] PRODUCTS IN THE THIRD CONTRACT YEAR.  NEW PRODUCTS SHALL BE ADDED TO
EXHIBIT A ONLY UPON MUTUAL AGREEMENT OF PRICING FOR SUCH NEW PRODUCT.


 

--------------------------------------------------------------------------------


[***] CONFIDENTIAL INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED PORTIONS.


 


3

--------------------------------------------------------------------------------



 


CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


 


2.2.1.       PURCHASE REQUIREMENTS FOR CERTAIN NEW PRODUCTS.  THE TERMS SET
FORTH IN THIS AGREEMENT WILL APPLY TO THE PRODUCTS LISTED ON EXHIBIT A AS OF THE
EFFECTIVE DATE AS WELL AS PURCHASER’S ESS405 AND THE ESS505 PRODUCTS ADDED IN
ACCORDANCE WITH SECTION 2.2 (“NEW PRODUCTS”).  THE PARTIES SHALL USE REASONABLE
EFFORTS TO DETERMINE THE PRICE OF THE ESS405 AND ESS505 PRODUCTS WITHIN THIRTY
(30) DAYS AFTER SUPPLIER’S RECEIPT OF NEW PRODUCT SPECIFICATIONS FROM PURCHASER
(“REVIEW PERIOD”).  THE PARTIES EXPECT THAT THE PURCHASE PRICE FOR THE NEW
PRODUCTS WILL BE THE SAME AS OR SIMILAR TO THE PURCHASE PRICE FOR THE PRODUCTS
THAT ARE SET FORTH ON EXHIBIT A AS OF THE EFFECTIVE DATE (“EXISTING PRODUCTS”),
SUBJECT ONLY TO CHANGES IN THE SPECIFICATIONS, COMPONENT MANUFACTURING
PROCESSES, ASSEMBLY PROCESSES, PURCHASED MATERIALS, NEW PRODUCT VOLUMES OR
TESTING PROCEDURES OF THE NEW PRODUCTS FROM ANY EXISTING PRODUCTS.


 


3.                                    PURCHASE ORDERS, PRICES, TERMS, DELIVERY,
FORECASTS.


 


3.1           PURCHASE PRICE.  THE PURCHASE PRICE FOR EACH PRODUCT PURCHASED
FROM SUPPLIER SHALL BE AS SET OUT ON EXHIBIT B (“PURCHASE PRICE”) AND SHALL BE
DUE AND PAYABLE NO LATER THAN THIRTY (30) DAYS FROM THE DATE OF THE INVOICE FOR
SUCH PRODUCT.  INVOICES SHALL BE DATED THE DATE THE APPLICABLE PRODUCTS ARE
SHIPPED.  THE PRICE FOR PRODUCTS DURING THE TERM AND ASSUMPTIONS UPON WHICH THEY
ARE PREDICATED SHALL BE AS DEFINED IN EXHIBIT B AND THE FOLLOWING: (I) AT ANY
TIME, IN THE EVENT OF INCREASES IN THE AMOUNT OF FIVE PERCENT (5%) OR MORE IN
THE MARKET PRICE OF RAW MATERIALS, COMPONENTS OR PACKAGING MATERIALS PURCHASED
BY SUPPLIER FROM VENDORS ON THE APPROVED SUPPLIER LIST IN ORDER TO MANUFACTURE
THE PRODUCTS (COLLECTIVELY, “MATERIALS”) THE SUPPLIER SHALL NOTIFY PURCHASER OF
SUCH INCREASE AND THE PARTIES SHALL DISCUSS METHODS TO MITIGATE SUCH INCREASE,
INCLUDING THE USE OF ALTERNATE VENDORS, PROVIDED THAT TO THE EXTENT THE PARTIES
ARE UNABLE TO MITIGATE SUCH INCREASE SUPPLIER MAY PASS THE INCREMENTAL INCREASE
THROUGH TO PURCHASER (WITH NO MARKUP); (II) SUPPLIER SHALL NOTIFY PURCHASER OF,
AND PASS THROUGH TO PURCHASER, ANY DECREASES IN THE PRICE OF MATERIALS THAT
EQUAL OR EXCEED FIVE PERCENT (5%).  IN ADDITION TO THE SUPPLIER’S OTHER RIGHTS
AND REMEDIES, SUPPLIER MAY ELECT TO CHARGE INTEREST AT THE RATE OF 10% PER ANNUM
OR THE HIGHEST RATE PERMITTED UNDER APPLICABLE LAW, WHICHEVER IS LOWER, ON ANY
UNDISPUTED AMOUNT OF THE PURCHASE PRICE NOT PAID WHEN DUE UNDER THIS AGREEMENT:


 


3.1.1.       GAINSHARING.  SUPPLIER AND PURCHASER SHALL USE BEST EFFORTS DURING
EACH CONTRACT YEAR TO WORK TOGETHER TO PUT FORTH PROPOSALS WITH RESPECT TO
CHANGES (AS DEFINED BELOW) THAT, IF IMPLEMENTED, WOULD REDUCE THE PRICE OF THE
PRODUCT TO PURCHASER.  THE PARTIES’ NON-BINDING TARGETED GOAL IS A [***] PERCENT
 CHANGE DURING SUCH CONTRACT YEAR.  THE PARTIES AGREE TO THE FOLLOWING
GAINSHARING TERMS: (I) IF THE PARTIES SHARE THE COST OF ANY PRODUCT ENGINEERING
CHANGES, PROCESS IMPROVEMENTS, AND PROCUREMENT OR ALTERNATE SOURCING ACTIVITIES
(COLLECTIVELY, “CHANGES”) THAT RESULT IN A COST REDUCTION, THE AMOUNT OF SUCH
COST REDUCTION WILL BE SHARED BY THE SUPPLIER AND PURCHASER, WITH EACH RECEIVING
[***] PERCENT OF SUCH COST REDUCTION AFTER IMPLEMENTATION OF THE CHANGES,
PROVIDED THAT MUTUALLY AGREED, NONRECURRING EXPENSES ASSOCIATED WITH SUCH COST
REDUCTIONS WILL BE RETIRED BY THE PARTY BEARING SUCH EXPENSES PRIOR TO SHARING,
AND (II) IF PURCHASER (A) PAYS THE ENTIRE COST OF ANY CHANGES (INCLUDING THE
AMOUNT OF ANY CAPITAL EXPENSES OR THE COST OF ANY CAPITAL EQUIPMENT USED IN THE
PRODUCT ASSEMBLY PROCESS), OR (B) SUGGESTS PROCESS IMPROVEMENTS THAT DO NOT HAVE
IMPLEMENTATION COSTS, PURCHASER SHALL REALIZE THE ENTIRE AMOUNT OF ANY COST
REDUCTION RESULTING FROM SUCH CHANGE IN THE FORM OF A LOWER PRODUCT PRICE, AND
(III) COST REDUCTIONS RELATED TO MANUFACTURING, SITE, PROCESS, LABOR OR MATERIAL
IMPROVEMENTS UNDERTAKEN AND PAID FOR INDEPENDENTLY


 


4

--------------------------------------------------------------------------------



 


CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


 


BY SUPPLIER WILL BENEFIT SUPPLIER ENTIRELY, WHERE ALLOWED BY APPLICABLE
REGULATION AND QUALITY STANDARDS.  IN ALL CASES WHERE PURCHASER IS ENTITLED TO
PRICE REDUCTIONS IN ACCORDANCE WITH THIS SECTION 3.1.1, SUCH REDUCTIONS WILL BE
REALIZED BY PURCHASER IN THE FORM OF A LOWER PRICE (INCLUDING BOTH THE BASE
PRODUCT PRICE AND THE PRODUCT PRICE AFTER ANY REBATES ARE APPLIED IN ACCORDANCE
WITH EXHIBIT B).


 


3.1.2.       REBATES.  PURCHASER MAY BE ELIGIBLE FOR A REBATE AS DETAILED IN
EXHIBIT B.


 


3.2           ORDERS, SHIPPING TERMS, AND INCONSISTENCIES.  SUPPLIER SHALL PACK
ALL PRODUCTS FOR SHIPMENT IN ACCORDANCE WITH PURCHASER’S SPECIFICATIONS AND
OTHERWISE IN A COMMERCIALLY REASONABLE MANNER TO PROTECT AGAINST DAMAGE.  ALL
SHIPMENTS OF PRODUCTS SHALL BE F.O.B.  SUPPLIER’S FACILITY, AND SHALL BE
ACCOMPANIED BY A PACKING SLIP WHICH DESCRIBES THE PRODUCTS AND STATES THE ORDER
NUMBER.  TITLE TO AND ALL RISK OF LOSS OR DAMAGE CONCERNING THE PRODUCTS SHALL
PASS TO PURCHASER IMMEDIATELY UPON THE SOONER OF DELIVERY OF THE PRODUCTS TO
EITHER (I) THE PURCHASER, (II) A COMMON CARRIER OR (III) ANY PRIVATE CARRIER
DESIGNATED BY PURCHASER (OR DESIGNATED BY SUPPLIER AND APPROVED BY PURCHASER)
FOR SHIPMENT TO PURCHASER’S DESIGNATED POINT OF DELIVERY.  PURCHASER’S REJECTION
OF ANY PRODUCTS PURCHASED HEREUNDER SHALL NOT SHIFT ANY RISK FOR THOSE PRODUCTS
UNTIL THEY ARE RETURNED TO AND RECEIVED BY SUPPLIER PURSUANT TO SUPPLIER’S
WRITTEN INSTRUCTIONS.  IF THERE IS ANY CONFLICT OR INCONSISTENCY BETWEEN THIS
AGREEMENT AND ANY PURCHASE ORDER CONFIRMATION, ACCEPTANCE OR ANY SIMILAR
DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN AND CONTROL.


 


3.3           FORECASTS.  ON THE FIRST DAY OF EACH CALENDAR QUARTER, PURCHASER
SHALL PROVIDE SUPPLIER WITH AN UPDATED PRODUCT FORECAST (“FORECAST”) THAT
REFLECTS PURCHASER’S ESTIMATED AGGREGATE PURCHASE REQUIREMENTS OF PRODUCT FOR
THE SUBSEQUENT TWELVE (12) MONTH PERIOD.


 


3.4           PURCHASE ORDERS.  PURCHASER MAY FROM TIME TO TIME PROVIDE SUPPLIER
WITH A PURCHASE ORDER THAT COVERS A THREE (3) MONTH TIME FRAME WITH SPECIFIC
QUANTITIES OF PRODUCT TO BE DELIVERED TO PURCHASER ON SPECIFIC DELIVERY DATES
(AS DEFINED BELOW), WHICH DATES AND QUANTITIES WILL BE MUTUALLY AGREED TO BY THE
PARTIES, PROVIDED THAT SUPPLIER SHALL ACCEPT ALL PURCHASER PURCHASE ORDERS
(INCLUDING THE DELIVERY DATES AND QUANTITIES SPECIFIED THEREIN) THAT SPECIFY
ORDER QUANTITIES THAT ARE WITHIN ONE HUNDRED AND TEN PERCENT (110%) OF THE
PRODUCT QUANTITIES SPECIFIED IN THE FORECAST FOR THE APPLICABLE PERIOD.  THE
PURCHASER SHALL UPDATE SUCH PURCHASE ORDER MONTHLY TO MAINTAIN AT ALL TIMES A
TOTAL OF THREE (3) MONTHS OF PRODUCT REQUIREMENTS UNDER A PURCHASE ORDER BY
INCLUDING, ON THE FIRST OF EACH NEW MONTH, AN ADDITIONAL ONE (1) MONTH OF
PRODUCT REQUIREMENTS TO THE END OF SUCH THREE (3) MONTH TIMEFRAME.  SUPPLIER
SHALL CONFIRM ALL PRODUCT QUANTITIES AND DELIVERY DATES SPECIFIED ON PURCHASE
ORDERS PROVIDED BY PURCHASER WITHIN THREE (3) DAYS AFTER RECEIPT OF EACH SUCH
PURCHASE ORDER.  THE SCHEDULE OF AGREED UPON (SUBJECT TO SUPPLIER’S OBLIGATION
TO ACCEPT PURCHASE ORDERS WITHIN ONE HUNDRED AND TEN PERCENT (110%) OF THE
APPLICABLE FORECAST) DELIVERY DATES AND QUANTITIES OF PRODUCTS TO BE DELIVERED
ON SUCH DATES SHALL BECOME THE DELIVERY SCHEDULE (“DELIVERY SCHEDULE”). 
SUPPLIER SHALL SUPPLY THE QUANTITIES OF PRODUCT MEETING THE SPECIFICATIONS ON
THE DATE DETAILED IN THE DELIVERY SCHEDULE FOR SUCH PRODUCTS (THE “DELIVERY
DATE”).


 


3.5           NOTICE OF ANTICIPATED FAILURE TO MAKE TIMELY DELIVERY.  THE
SUPPLIER WILL NOTIFY THE PURCHASER IN THE EVENT THAT SUPPLIER BECOMES AWARE THAT
THE SUPPLIER WILL NOT BE ABLE TO MAKE DELIVERY OF PRODUCTS BY THE DATES REQUIRED
BY SECTION 3.4.


 


5

--------------------------------------------------------------------------------



 


CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


 


3.6           PURCHASER-SUPPLIED COMPONENTS.  IN THE EVENT SUPPLIER HAS A
SHORTAGE OF COMPONENTS FOR PRODUCTS, PURCHASER MAY, AT ITS DISCRETION, SUPPLY
COMPONENTS TO SUPPLIER AT SUPPLIER’S EXPENSE UPON THE WRITTEN CONSENT OF
SUPPLIER AND ONLY IN SUCH AMOUNTS AS ARE NECESSARY FOR FIRM ORDERS THEN PLACED
BY PURCHASER.  SUCH COMPONENTS, INCLUDING PROVISION FOR FAILED PARTS, SHALL BE
DELIVERED TO SUPPLIER NOT LATER THAN FOUR (4) WEEKS PRIOR TO THE SCHEDULED
DELIVERY DATE FOR THE RELATED PRODUCTS TO PURCHASER.  SHOULD PURCHASER BE UNABLE
TO MEET PURCHASER’S REQUIREMENTS FOR DELIVERY OF PRODUCTS, PURCHASER MAY AT ITS
OPTION REQUIRE SUPPLIER TO EITHER: (I) SHIP PRODUCTS TO PURCHASER ABSENT THE
MISSING COMPONENTS ON OR AFTER SEVEN (7) DAYS FROM THE SCHEDULED DELIVERY DATE;
OR (II) HOLD THE PRODUCTS PENDING RECEIPT OF SUCH COMPONENTS FROM PURCHASER. 
UNDER THESE CIRCUMSTANCES, PURCHASER WILL GIVE WRITTEN NOTIFICATION TO SUPPLIER
PRIOR TO THE SCHEDULED DELIVERY DATE.  NOTHING IN THIS SECTION RELIEVES SUPPLIER
OF ITS OTHER OBLIGATIONS UNDER THIS AGREEMENT.


 


3.6.1.       SUPPLIER COMPONENT SALES.  SUPPLIER WILL SUPPLY COMPONENTS
(“COMPONENTS”) TO PURCHASER FOR USE BY PURCHASER OR PURCHASER SUBCONTRACTORS AT
THE PRICES IN EXHIBIT B CHART 3.  ON THE FIRST DAY OF EACH CALENDAR QUARTER,
PURCHASER SHALL PROVIDE SUPPLIER WITH AN UPDATED COMPONENT FORECAST THAT
REFLECTS PURCHASER’S ESTIMATED AGGREGATE PURCHASE REQUIREMENTS OF COMPONENTS FOR
THE SUBSEQUENT TWELVE (12) MONTH PERIOD.  PURCHASER MAY FROM TIME TO TIME
PROVIDE SUPPLIER WITH A PURCHASE ORDER THAT COVERS A THREE (3) MONTH TIME FRAME
WITH SPECIFIC QUANTITIES OF COMPONENTS TO BE DELIVERED TO PURCHASER ON SPECIFIC
DELIVERY DATES, WHICH DATES AND QUANTITIES WILL BE MUTUALLY AGREED TO BY THE
PARTIES, PROVIDED THAT SUPPLIER SHALL ACCEPT ALL PURCHASER PURCHASE ORDERS
(INCLUDING THE DELIVERY DATES AND QUANTITIES SPECIFIED THEREIN) THAT SPECIFY
ORDER QUANTITIES THAT ARE WITHIN ONE HUNDRED AND TEN PERCENT (110%) OF THE
PRODUCT QUANTITIES SPECIFIED IN THE COMPONENT FORECAST FOR THE APPLICABLE
PERIOD.  THE PURCHASER SHALL UPDATE SUCH PURCHASE ORDER MONTHLY TO MAINTAIN AT
ALL TIMES A TOTAL OF THREE (3) MONTHS OF COMPONENT REQUIREMENTS UNDER A PURCHASE
ORDER BY INCLUDING, ON THE FIRST OF EACH NEW MONTH, AN ADDITIONAL ONE (1) MONTH
OF COMPONENT REQUIREMENTS TO THE END OF SUCH THREE (3) MONTH TIMEFRAME. 
SUPPLIER SHALL CONFIRM ALL COMPONENT QUANTITIES AND DELIVERY DATES SPECIFIED ON
PURCHASE ORDERS PROVIDED BY PURCHASER WITHIN THREE (3) DAYS AFTER RECEIPT OF
EACH SUCH PURCHASE ORDER.  COMPONENT PRICING WILL BE RENEGOTIATED ANNUALLY, AT
THE END OF EACH CONTRACT YEAR.  IF THE PARTIES CANNOT AGREE ON A NEW PRICE FOR A
COMPONENT AT THE END OF A CONTRACT YEAR, THE PRICE FOR SUCH COMPONENT SHALL BE
THE SAME AS THE PRICE FOR SUCH COMPONENT DURING THE PREVIOUS CONTRACT YEAR. 
QUANTITIES AVAILABLE TO PURCHASER AT THESE PRICES ARE SUBJECT TO MINIMUM UNIT
VOLUME REQUIREMENTS FOR PRODUCTS SHOWN IN EXHIBIT B CHART 1, REBATE
QUALIFICATION.


 


3.7           APPROVED SUPPLIER LIST.  PURCHASER SHALL PROVIDE A BILL OF
MATERIALS AND APPROVED SUPPLIER LIST (“APPROVED SUPPLIER LIST” OR “ASL”) FOR
EACH PRODUCT TO BE MANUFACTURED HEREUNDER.  SUPPLIER SHALL MANUFACTURE THE
PRODUCTS USING COMPONENTS OBTAINED SOLELY FROM VENDORS INCLUDED ON THE ASL, AS
IT MAY CHANGE FROM TIME TO TIME, AS APPROVED BY PURCHASER.  THE ASL SHALL NOT BE
AMENDED WITHOUT PRIOR WRITTEN APPROVAL OF PURCHASER.  IF SUPPLIER DESIRES TO USE
A SUPPLIER FROM SUPPLIER’S OWN LIST OF APPROVED SUPPLIERS, SUPPLIER SHALL
PROVIDE PURCHASER WITH A WRITTEN PROPOSAL DESCRIBING THE REASONS TO USE SUCH
SUPPLIER.  PURCHASER MAY ACCEPT OR REJECT THE PROPOSAL, WHICH ACCEPTANCE OR
REJECTION SHALL NOT BE UNREASONABLY WITHHELD.  IF PURCHASER ACCEPTS THE
PROPOSAL, THE PROPOSED SUPPLIER WILL BE SUBJECT TO EVALUATION AND APPROVAL
PROCESSES APPROVED BY PURCHASER.  SUPPLIER WILL NOT ORDER ANY MATERIALS OR
COMPONENTS FOR THE PRODUCTS FROM SUCH SUPPLIER UNTIL PURCHASER HAS PROVIDED
WRITTEN APPROVAL TO MAKE SUCH ORDERS.  ANY INCREASED COSTS ASSOCIATED WITH A
COMPONENT THAT MUST BE PURCHASED FROM A SUPPLIER ON THE APPROVED SUPPLIER LIST,
WHETHER FOR A


 


6

--------------------------------------------------------------------------------



 


CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


 


REGULATED COMPONENT OR NOT, WILL BE PAID BY PURCHASER (I.E.  A SUBSTANDARD
QUALITY COMPONENT CAUSES INCREASED SCRAP RATES, INSPECTIONS, AND EXTRA LABOR FOR
WHICH SUPPLIER WILL NOT BE LIABLE); PROVIDED THAT (I) SUPPLIER DOCUMENTS AND
REASONABLY DEMONSTRATES TO PURCHASER THE CAUSE OF THE INCREASED COST AND HOW
SUPPLIER’S USE OF AN ALTERNATE QUALIFIED SUPPLIER (“ALTERNATE SUPPLIER”) FOR
SUCH COMPONENT WOULD ELIMINATE SUCH COST, (II) PURCHASER DETERMINES IN ITS
REASONABLE DISCRETION THAT THE ALTERNATE SUPPLIER IS QUALIFIED TO MANUFACTURE
THE COMPONENT IN ACCORDANCE WITH THE APPLICABLE SPECIFICATIONS AND ALL
REGULATORY REQUIREMENTS, AND (III) PURCHASER CHOOSES NOT TO INCLUDE THE
ALTERNATE SUPPLIER ON THE APPROVED SUPPLIER LIST FOR SUCH COMPONENT DESPITE SUCH
DETERMINATION.


 


3.8           QUARTERLY REVIEW.  THE PARTIES AGREE TO ESTABLISH A QUARTERLY
BUSINESS REVIEW PROCESS PURSUANT TO WHICH THE PARTIES WILL REVIEW (EITHER IN
PERSON, BY TELEPHONE, VIDEO CONFERENCE OR OTHER MUTUALLY AGREEABLE MEANS)
PRODUCT QUALITY, CYCLE TIME, MANUFACTURING CAPACITY, DELIVERY, MARKET
CONDITIONS, AND ANY OTHER MATTERS OR CONCERNS RELEVANT TO THIS AGREEMENT.  EACH
PARTY SHALL BEAR ITS OWN COSTS AND EXPENSES RELATED TO THE QUARTERLY BUSINESS
REVIEW.


 


3.9           EXCESS AND OBSOLETE INVENTORY.


 


3.9.1.       IF PURCHASER CANCELS A PRODUCT ORDER SPECIFIED IN THE DELIVERY
SCHEDULE LESS THAN THIRTY (30) DAYS PRIOR TO THE APPLICABLE DELIVERY DATE,
PURCHASER SHALL BE RESPONSIBLE FOR THE PURCHASE PRICE OF THE PRODUCTS SPECIFIED
IN SUCH ORDER UNLESS OTHERWISE AGREED BY THE PARTIES.


 


3.9.2.       PURCHASER SHALL BE RESPONSIBLE FOR ANY NON-RETURNABLE INVENTORY
(INCLUDING FINISHED PRODUCTS, WORK-IN-PROCESS, COMPONENTS, OR RAW MATERIAL) OR
NON-CANCELABLE ORDERS FOR COMPONENTS OR RAW MATERIAL THAT ARE RENDERED EXCESS OR
OBSOLETE (AS DETERMINED IN SUPPLIER’S REASONABLE DISCRETION) (COLLECTIVELY,
“EXCESS INVENTORY”) TO THE EXTENT SUCH EXCESS INVENTORY IS CAUSED BY
(A) PURCHASER’S CANCELLATION OF ORDERS WITH SHIPMENT DATES SPECIFIED IN THE
DELIVERY SCHEDULE BETWEEN THIRTY (30) AND ONE-HUNDRED AND TWENTY (120) DAYS FROM
THE DATE OF CANCELLATION, (C) ENGINEERING CHANGE ORDERS AGREED BY THE PARTIES,
(D) THE END OF A PRODUCT’S LIFE, OR (E) THE TERMINATION OR EXPIRATION OF THIS
AGREEMENT (EXCLUDING TERMINATION OF THE AGREEMENT BY PURCHASER IN ACCORDANCE
WITH SECTION 5.2 OR SECTION 13.1, IN WHICH CASE PURCHASER SHALL NOT BE
RESPONSIBLE FOR ANY EXCESS INVENTORY), PROVIDED THAT IN EACH CASE (A) THROUGH
(E) ABOVE THE EXCESS INVENTORY CANNOT REASONABLY AND WITHOUT MATERIAL COST TO
THE SUPPLIER BE UTILIZED ON OTHER SUPPLIER PRODUCTS OR RETURNED TO ITS
SUPPLIERS.  THE COST TO PURCHASER OF THE EXCESS INVENTORY DESCRIBED ABOVE SHALL
BE THE PURCHASE PRICE FOR FINISHED PRODUCTS AND THE SUPPLIER’S BURDENED COST
(INCLUDING LABOR (IF EXPENDED), STORAGE, AND DOCUMENTED RESTOCKING CHARGES PAID
BY SUPPLIER TO ITS SUPPLIERS, BUT EXCLUDING A MARK-UP) FOR ALL OTHER ITEMS
SUPPLIER SHALL PROVIDE PURCHASER AN INVOICE THAT ITEMIZES AND DESCRIBES IN
REASONABLE DETAIL THE FOREGOING CHARGES WITH RESPECT TO EXCESS INVENTORY AND THE
REASONS SUPPLIER CANNOT AVOID SUCH CHARGES WITHIN THIRTY (30) DAYS AFTER THE
EVENT DESCRIBED IN SUBSECTIONS (A) THROUGH (E) ABOVE THAT GAVE RISE TO SUCH
CHARGES.  IN NO EVENT SHALL PURCHASER’S RESPONSIBILITY FOR CHARGES WITH RESPECT
TO EXCESS INVENTORY EXCEED AN AMOUNT EQUAL TO THE TOTAL PURCHASE PRICE FOR THE
QUANTITY OF PRODUCTS ON THE THEN CURRENT THREE (3) MONTH PURCHASE ORDER .


 


4.                                    CHANGES TO SPECIFICATIONS.


 


4.1           CHANGES BY PURCHASER.  IF THE PURCHASER DESIRES TO CHANGE THE
SPECIFICATIONS, IT WILL NOTIFY THE SUPPLIER OF SUCH PROPOSED CHANGE IN WRITING. 
WITHIN THIRTY (30) DAYS FOLLOWING RECEIPT OF


 


7

--------------------------------------------------------------------------------



 


CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


 


SUCH A NOTICE FROM THE PURCHASER, THE SUPPLIER SHALL NOTIFY THE PURCHASER OF THE
COST OF IMPLEMENTING SUCH CHANGE AND THE IMPACT SUCH A CHANGE WOULD HAVE ON THE
PURCHASE PRICE AND THE MANUFACTURING LEAD-TIME.  THE PURCHASER WILL THEN NOTIFY
THE SUPPLIER IN WRITING WHETHER IT WANTS TO IMPLEMENT SUCH CHANGE TAKING INTO
ACCOUNT THE IMPLEMENTATION COSTS AND THE MANUFACTURING LEAD TIME AND PURCHASE
PRICE IMPACT.  SPECIFICATIONS FOR ANY CHANGE TO THE PRODUCT SHALL BE FINALIZED
BY THE PURCHASER IN A MUTUALLY AGREED TO TIME-FRAME PRIOR TO THE PLACEMENT OF
THE FIRST ORDER FOR EACH PRODUCT TO BE MANUFACTURED WITH SUCH CHANGED
SPECIFICATIONS.  AFTER APPROVAL BY THE PURCHASER, SUCH CHANGE SHALL THEN BECOME
PART OF THE SPECIFICATIONS.


 


4.2           CHANGES BY SUPPLIER TO SPECIFICATIONS OR PROCESS.  NO CHANGES TO
THE SPECIFICATIONS SHALL BE MADE BY THE SUPPLIER WITHOUT THE PRIOR WRITTEN
APPROVAL OF THE PURCHASER.  SUPPLIER SHALL NOT MAKE ANY CHANGES TO THE
MANUFACTURING PROCESS WHICH MAY REQUIRE THE SUBMISSION OF ANY AMENDMENT, FILING
OR OTHER DOCUMENTATION WITH ANY REGULATORY AUTHORITY UNLESS SUCH CHANGE HAS BEEN
IDENTIFIED, REVIEWED AND APPROVED IN WRITING BY THE PURCHASER.  THE PURCHASER
SHALL PROVIDE A RESPONSE TO ANY SUCH PROPOSED CHANGES AS SOON AS IS PRACTICABLY
POSSIBLE AFTER RECEIPT.


 


5.                                    QUALITY AND REGULATORY MATTERS.


 


5.1           FACILITY REVIEWS.  THE PURCHASER OR ITS DESIGNEE SHALL HAVE THE
RIGHT, UPON REASONABLE ADVANCE WRITTEN NOTICE AND DURING REGULAR BUSINESS HOURS,
TO INSPECT THE FACILITIES BEING USED BY THE SUPPLIER FOR PRODUCTION OF THE
PRODUCTS SOLELY TO CONFIRM THAT SUCH FACILITIES ARE ADEQUATE TO MEET THE
REQUIREMENTS OF THIS AGREEMENT, THE REGULATORY AUTHORITY, ISO13485, AND ANY
APPLICABLE SUCCESSORS TO THOSE ISO REQUIREMENTS.  SUPPLIER SHALL REASONABLY
COOPERATE WITH PURCHASER AND ITS DESIGNEE WITH RESPECT TO SUCH INSPECTIONS.  IF
ANY SUCH INSPECTION REVEALS THAT THE MANUFACTURING FACILITIES DO NOT SATISFY
SUCH REQUIREMENTS, THEN THE PURCHASER SHALL PROVIDE WRITTEN NOTICE OF SUCH FACT,
WHICH NOTICE SHALL CONTAIN IN REASONABLE DETAIL THE DEFICIENCIES FOUND IN THE
MANUFACTURING FACILITIES AND, IF PRACTICABLE, THOSE STEPS THE SUPPLIER SHOULD
UNDERTAKE IN ORDER TO REMEDY SUCH DEFICIENCIES.  ANY INSPECTION MADE BY THE
PURCHASER UNDER THIS SECTION SHALL OCCUR NO MORE FREQUENTLY THAN ONCE EACH
CALENDAR QUARTER (UNLESS OTHERWISE REQUIRED BY LAW, INCLUDING BY DIRECTION OF
THE REGULATORY AUTHORITY) AND SHALL BE DESIGNED TO CAUSE THE LEAST AMOUNT OF
DISRUPTION TO THE OPERATIONS OF THE SUPPLIER AS IS REASONABLY POSSIBLE.  SUCH
INSPECTIONS SHALL BE LIMITED TO THE MANUFACTURE OF PRODUCTS, AND SHALL NOT
INCLUDE ANY TRADE SECRETS OR OTHER CONFIDENTIAL INFORMATION UNLESS THE PURCHASER
AND ITS DESIGNEE (IF APPLICABLE) HAS SIGNED A CONFIDENTIALITY AGREEMENT
REASONABLY SATISFACTORY TO THE SUPPLIER.


 


5.2           REMEDYING DEFICIENCIES.  THE SUPPLIER SHALL BE RESPONSIBLE FOR
REMEDYING ANY DEFICIENCIES IDENTIFIED BY THE PURCHASER UNDER SECTION 5.1 AT
SUPPLIER’S COST AND EXPENSE WITHIN SIXTY (60) DAYS FOLLOWING WRITTEN NOTICE FROM
THE PURCHASER.  WITH RESPECT TO ANY SUCH INSPECTIONS FOR WHICH ANY DEFICIENCIES
ARE NOT CAPABLE OF BEING REMEDIED BY THE SUPPLIER WITHIN SIXTY (60) DAYS OF THE
NOTIFICATION THEREOF, THEN THE SUPPLIER AND THE PURCHASER SHALL DISCUSS IN GOOD
FAITH A CORRECTIVE ACTION PLAN WHICH WILL ENABLE THE PRODUCTS TO BE SUPPLIED IN
ACCORDANCE WITH THIS AGREEMENT UNTIL SUCH DEFICIENCIES ARE REMEDIED.  IF THE
PARTIES ARE UNABLE TO REACH AGREEMENT AFTER AN ADDITIONAL SIXTY (60) DAYS AS TO
SUCH ALTERNATIVE MANUFACTURING ARRANGEMENTS, THEN THE PURCHASER SHALL HAVE THE
RIGHT TO TERMINATE THIS AGREEMENT UPON WRITTEN NOTICE TO THE SUPPLIER.


 


8

--------------------------------------------------------------------------------



 


CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


 


5.3           RECORDS.  THE SUPPLIER WILL MAINTAIN ITS RECORDS WITH RESPECT TO
THE MANUFACTURE OF THE PRODUCTS FOR TEN (10) YEARS AFTER THE DATE OF MANUFACTURE
OF THE LAST PRODUCT UNDER THIS AGREEMENT, AFTER WHICH SUPPLIER SHALL TRANSFER
SUCH RECORDS TO PURCHASER.


 


5.4           MEDICAL DEVICE REPORTING.  PURCHASER SHALL BE RESPONSIBLE TO
REPORT EVENTS IN COMPLIANCE WITH FDA MEDICAL DEVICE REPORTING REGULATION SET
FORTH IN 21 CFR PART 803 AND ANY APPLICABLE INTERNATIONAL REGULATIONS. 
PURCHASER AGREES TO MAKE MEDICAL DEVICE REPORTS AVAILABLE TO SUPPLIER WITHIN
THREE (3) DAYS OF THE INITIAL RECEIPT OF ANY REPORT THAT REASONABLY SUGGESTS
THAT ONE OF THE PRODUCTS (I) MAY HAVE CAUSED OR CONTRIBUTED TO A DEATH OR
SERIOUS INJURY OR (II) HAS MALFUNCTIONED.


 


5.5           NOTICES FROM REGULATORY AUTHORITIES.  A PARTY RECEIVING (THE
“REGULATORY RECEIVING PARTY”) COMMUNICATIONS FROM ANY REGULATORY AUTHORITY,
INCLUDING ANY FDA FORM 483 REPORT ON INSPECTIONAL OBSERVATIONS OR EQUIVALENT
NOTICE, SHALL PROVIDE TO THE OTHER PARTY WITHIN TWENTY-FOUR (24) HOURS COPIES OF
ANY SUCH COMMUNICATIONS IT RECEIVES RELATED TO THE PRODUCTS.


 


5.6           PERMITS, ETC.  THE PURCHASER SHALL OBTAIN, AT THE PURCHASER’S SOLE
EXPENSE, ALL PERMITS, LICENSES, APPROVALS, CONSENTS, AND AUTHORIZATIONS FROM ALL
GOVERNMENTAL AUTHORITIES AS MAY BE NECESSARY OR APPROPRIATE TO MARKET, SOLICIT
ORDERS FOR, AND SELL THE PRODUCTS.


 


5.7           PRODUCT COMPLAINTS.  IN REVIEWING CUSTOMER COMPLAINTS CONCERNING
THE PRODUCTS, THE PURCHASER SHALL BE CONSIDERED THE “MANUFACTURER” FOR
REGULATORY PURPOSES, AND SHALL RECEIVE AND LOG ALL COMPLAINTS FROM CUSTOMERS
USING THE PRODUCTS.  IF AFTER EVALUATION BY THE PURCHASER OF THE COMPLAINTS, THE
PURCHASER REASONABLY BELIEVES THAT A COMPLAINT RELATES TO A BREACH BY THE
SUPPLIER OF THE WARRANTY CONTAINED IN SECTION 6.1, THE PURCHASER WILL FORWARD
THE COMPLAINT AND THE RELATED PRODUCT TO THE SUPPLIER.  THE SUPPLIER WILL THEN
EVALUATE THE COMPLAINT.  IF THE PRODUCT DOES NOT COMPLY WITH THE WARRANTY
CONTAINED IN SECTION 6.1, THEN THE SUPPLIER SHALL BE RESPONSIBLE TO REMEDY THE
NONCOMPLIANCE AS PROVIDED IN SECTION 6.2.  IF THE PRODUCT COMPLIES WITH THE
WARRANTY CONTAINED IN SECTION 6.1, THEN (I) THE SUPPLIER WILL RETURN THE PRODUCT
TO THE PURCHASER WITH THE SUPPLIER’S EVALUATION, AND THE COSTS OF SHIPPING THE
PRODUCT BETWEEN THE PURCHASER, THE SUPPLIER, AND THE CUSTOMER SHALL BE THE
PURCHASER’S RESPONSIBILITY; AND (II) TO THE EXTENT THE SUPPLIER’S INVESTIGATIONS
OF THE COMPLAINTS REPEATEDLY RESULT IN PRODUCTS THAT DO NOT BREACH THE WARRANTY
AND IMPOSE AN UNREASONABLE FINANCIAL BURDEN ON THE SUPPLIER, THEN THE PARTIES
WILL REVIEW THE CIRCUMSTANCES AND ATTEMPT TO MAKE THE SUPPLIER WHOLE WITH
RESPECT TO SUCH BURDEN.


 


5.8           STERILIZATION SERVICES.  STERILIZATION SERVICES WITH RESPECT TO
ANY PRODUCT WILL BE PROVIDED ONLY IF REQUESTED BY PURCHASER AND WILL ONLY BE
PERFORMED BY A THIRD-PARTY SUPPLIER APPROVED BY PURCHASER AND SOLELY AT
PURCHASER’S EXPENSE.  WITH RESPECT TO ANY SUCH STERILIZATION SERVICES, SUPPLIER
AND PURCHASER WILL JOINTLY REVIEW THE STERILIZATION PROTOCOL AND REPORT, WHICH
WILL INCLUDE THE RESULTS OF THE STERILIZATION VALIDATION/REVALIDATION. 
PURCHASER WILL HAVE FINAL APPROVAL RESPONSIBILITY FOR ALL STERILIZATION
DOCUMENTATION (AND THE SERVICES PROVIDED THEREUNDER) AND IS ULTIMATELY
RESPONSIBLE FOR VERIFICATION AND CERTIFICATION OF PRODUCT STERILITY.  SUPPLIER
AND PURCHASER WILL DEFINE THE TERMS OF THE PRODUCT TRANSFER AND MUTUALLY AGREE
TO THE TERMS OF STERILE LOT RELEASE.


 


5.9           CERTAIN QUALITY REQUIREMENTS.  WITHOUT LIMITING ITS OTHER
OBLIGATIONS UNDER THIS AGREEMENT, SUPPLIER SHALL COMPLY WITH THE QUALITY
REQUIREMENTS SET FORTH IN EXHIBIT C.


 


9

--------------------------------------------------------------------------------


 

CONFIDENTIAL

CERTAIN INFORMATION HAS BEEN REDACTED

CONFIDENTIAL TREATMENT REQUESTED

 


6.                                      PRODUCT WARRANTY AND LIMITED REMEDIES;
CUSTOMER COMPLAINTS.


 


6.1                                 WARRANTY.  THE SUPPLIER WARRANTS THAT EACH
PRODUCT AND EACH COMPONENT SHALL MATERIALLY COMPLY WITH THE SPECIFICATIONS FOR A
PERIOD OF TWO (2) YEARS FOLLOWING THE DATE OF ITS SHIPMENT, PROVIDED THAT THIS
WARRANTY SHALL NOT APPLY TO NON-CONFORMITIES AND SHALL BE VOID TO THE EXTENT
SUCH NON-CONFORMITIES ARE NOT CAUSED BY SUPPLIER’S OR SUPPLIER’S AGENTS’ ACTS OR
OMISSIONS.


 


6.2                                 REMEDIES.  IF ANY PRODUCT DOES NOT CONFORM
TO THE WARRANTY STATED IN SECTION 6.1 ABOVE, THE SUPPLIER SHALL, AT PURCHASER’S
OPTION, WITHIN NINETY (90) DAYS REPAIR OR REPLACE SUCH PRODUCT OR COMPONENT AT
THE SUPPLIER’S OWN EXPENSE, AND SHIP SUCH REPAIRED OR REPLACEMENT PRODUCT OR
COMPONENT BACK TO EITHER THE PURCHASER OR THE APPLICABLE CUSTOMER AT THE
SUPPLIER’S OWN EXPENSE, OR CREDIT TO THE PURCHASER THE PURCHASE PRICE FOR THE
PRODUCT OR COMPONENT.  THE FOREGOING WARRANTY, AND THE REMEDIES PROVIDED FOR IN
THIS SECTION 6.2, ARE EXPRESSLY CONDITIONED UPON (I) PURCHASER PROVIDING
SUPPLIER WITH PROMPT WRITTEN NOTICE OF ANY NONCONFORMING PRODUCT OR COMPONENT
PRIOR TO THE EXPIRATION OF THE WARRANTY PERIOD, WHICH NOTICE MUST IDENTIFY WITH
PARTICULARITY THE NON-CONFORMITY, AND (II) PURCHASER’S FULL COOPERATION WITH
SUPPLIER IN ALL REASONABLE RESPECTS RELATING THERETO.  ALL DEFECTIVE PRODUCTS OR
COMPONENTS WHICH ARE COVERED BY THE FOREGOING WARRANTY SHALL BE SHIPPED TO THE
SUPPLIER AT ITS EXPENSE FOR SUCH REPAIR OR REPLACEMENT.


 


6.3                                 EXCLUSIONS FROM WARRANTY.  THE WARRANTY SET
FORTH IN SECTION 6.1 ABOVE DOES NOT INCLUDE PRODUCTS THAT HAVE DEFECTS OR
FAILURES RESULTING FROM PURCHASER’S DESIGN OF THE PRODUCTS (AS SUCH DESIGN IS
DESCRIBED IN THE DESIGN HISTORY RECORD OF THE PRODUCT).  PURCHASER BEARS ALL
DESIGN RESPONSIBILITY FOR THE PRODUCT.


 


6.4                                 PRODUCT RECALLS.  IN THE EVENT OF A PRODUCT
OR COMPONENT RECALL CAUSED BY SUPPLIER’S BREACH OF THE WARRANTY PROVIDED IN
SECTION 6.1, SUPPLIER SHALL AT ITS COST AND EXPENSE REPLACE ALL PRODUCT OR
COMPONENT LOTS RECALLED (REGARDLESS OF THE NUMBER OF NONCONFORMING PRODUCTS OR
COMPONENTS, IF ANY, IN SUCH LOTS), AND PAY ANY ASSOCIATED TRANSPORTATION COSTS
WITH RESPECT TO SUCH LOTS.  WITHOUT LIMITING SUPPLIER’S LIABILITY UNDER SECTIONS
7.1(I) AND 7.1(II), THE FOREGOING REPRESENTS SUPPLIER’S SOLE OBLIGATION WITH
RESPECT TO PRODUCT OR COMPONENT RECALLS.


 


6.5                                 LIMITATIONS.  THE WARRANTY PROVIDED IN
SECTION 6.1 ABOVE IS THE ONLY WARRANTY APPLICABLE TO THE PRODUCTS.  ALL OTHER
WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE
DISCLAIMED.  EXCEPT WITH RESPECT TO EACH PARTY’S CONFIDENTIALITY OBLIGATIONS
UNDER SECTION 11, NEITHER PARTY WILL UNDER ANY CIRCUMSTANCES BE LIABLE FOR ANY
PUNITIVE, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS
OR REVENUES; AND EXCEPT WITH RESPECT TO EACH PARTY’S INDEMNIFICATION OBLIGATIONS
UNDER SECTION 7, NEITHER PARTY’S AGGREGATE LIABILITY UNDER THIS AGREEMENT,
WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE, SHALL EXCEED THE ACTUAL AMOUNTS
PAID BY PURCHASER FOR PRODUCTS DURING THE IMMEDIATELY PRECEDING TWELVE (12)
MONTH PERIOD FROM WHEN THE CLAIM FOR LIABILITY AROSE, REGARDLESS OF WHETHER THE
PRODUCTS WERE PURCHASED DURING SUCH PERIOD UNDER THIS AGREEMENT..


 


10

--------------------------------------------------------------------------------



 

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


 


6.6                                 DISPUTES.  IF THE SUPPLIER DISAGREES WITH A
CLAIM THAT A PRODUCT DOES NOT CONFORM TO THE WARRANTY PROVIDED IN SECTION 6.1,
THEN THE PARTIES AGREE TO SUBMIT THE DISPUTED PRODUCT TO AN INDEPENDENT PARTY
WHICH HAS THE CAPABILITY OF TESTING THE PRODUCT TO DETERMINE WHETHER OR NOT IT
DOES SO CONFORM.  IN THE EVENT THE PARTIES CANNOT AGREE UPON SUCH INDEPENDENT
PARTY, OR IN THE EVENT IT IS NOT POSSIBLE TO ACQUIRE THE SERVICES OF SUCH AN
INDEPENDENT PARTY, THEN SUCH DISPUTE SHALL BE RESOLVED PURSUANT TO
SECTION 14.11.  THE COST OF THE INDEPENDENT TESTING PARTY SHALL BE BORNE BY THE
PARTY AGAINST WHOM THE TESTING PARTY FINDS, AS DIRECTED BY THE TESTING PARTY.


 


7.                                      INDEMNIFICATION.  IN ORDER TO DISTRIBUTE
BETWEEN THEMSELVES THE RESPONSIBILITY FOR THIRD PARTY CLAIMS ARISING OUT OF THIS
AGREEMENT, AND EXCEPT AS OTHERWISE SPECIFICALLY LIMITED OR PROVIDED FOR HEREIN,
THE PARTIES AGREE AS SET FORTH IN SECTIONS 7.1  THROUGH 7.3 BELOW:


 


7.1                                 BY SUPPLIER.  THE SUPPLIER AGREES TO
INDEMNIFY, DEFEND AND HOLD THE PURCHASER HARMLESS AGAINST ANY AND ALL CLAIMS,
SUITS, PROCEEDINGS, EXPENSES, RECOVERIES AND DAMAGES OF OR BY THIRD PARTIES,
INCLUDING COURT COSTS AND REASONABLE ATTORNEYS FEES AND EXPENSES, TO THE EXTENT
THEY ARISE OUT OF, ARE BASED ON, OR ARE CAUSED BY (I) ANY MATERIAL BREACH BY THE
SUPPLIER OF ITS WARRANTY PROVIDED IN SECTION 6.1, WHICH BREACH CAUSES BODILY
HARM, DEATH, OR PROPERTY DAMAGE, (II) THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE
OF THE SUPPLIER, OR (III) ANY CLAIM OF INFRINGEMENT OF ANY INTELLECTUAL PROPERTY
RIGHT OF ANY THIRD PARTY BASED UPON OR ARISING OUT OF THE SUPPLIER’S
MANUFACTURING PROCESSES WITH RESPECT TO THE PRODUCTS EXCEPT FOR ANY SUCH
PROCESSES THAT WERE PROVIDED TO SUPPLIER BY PURCHASER AND WHICH PURCHASER
REQUIRED SUPPLIER TO USE IN WRITING.  THE PURCHASER WILL PROMPTLY NOTIFY THE
SUPPLIER OF ANY SUCH CLAIM OR DEMAND WHICH COMES TO ITS ATTENTION.


 


7.2                                 THE PURCHASER.  THE PURCHASER AGREES TO
INDEMNIFY, DEFEND AND HOLD THE SUPPLIER HARMLESS AGAINST ANY AND ALL CLAIMS,
SUITS, PROCEEDINGS, EXPENSES, RECOVERIES, AND DAMAGES OF OR BY THIRD PARTIES,
INCLUDING COURT COSTS AND REASONABLE ATTORNEYS FEES AND EXPENSES, TO THE EXTENT
THEY ARISE OUT OF, ARE BASED ON, OR ARE CAUSED BY (I) DEFECTS OR ALLEGED DEFECTS
IN THE DESIGN OF THE PRODUCTS, (II) ANY ALLEGATION OR CLAIM THAT THE DESIGN FOR
THE PRODUCTS INFRINGES UPON THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES,
(III) STATEMENTS, WHETHER WRITTEN OR ORAL, MADE OR ALLEGED TO BE MADE BY THE
PURCHASER OR ITS AFFILIATES OR ANY OTHER PARTY ON THE PACKAGING OR LABELING OF
ANY OF THE PRODUCTS, OR IN THE ADVERTISING, PUBLICITY, PROMOTION, OR SALE OF ANY
OF THE PRODUCTS, (IV) THE STORAGE, SALE, SHIPMENT, PROMOTION, OR DISTRIBUTION OF
THE PRODUCTS (EXCEPT TO THE EXTENT THAT SUCH CLAIMS ARE COVERED BY SUPPLIER’S
INDEMNITY IN SECTION 7.1), (V) THE USE OR OPERATION OF THE PRODUCTS (EXCEPT TO
THE EXTENT THAT SUCH CLAIMS ARE COVERED BY SUPPLIER’S INDEMNITY IN SECTION 7.1),
OR (VI) ANY ALLEGATION OR CLAIM THAT THE PRODUCTS ARE NOT STERILE.  THE SUPPLIER
WILL PROMPTLY NOTIFY THE PURCHASER OF ANY SUCH CLAIM OR DEMAND WHICH COMES TO
ITS ATTENTION.


 


7.3                                 GENERAL.  THE PARTY CLAIMING INDEMNITY (THE
“INDEMNIFIED PARTY”) SHALL PROVIDE THE PARTY FROM WHOM INDEMNITY IS BEING SOUGHT
(THE “INDEMNIFYING PARTY”) WITH REASONABLE ASSISTANCE, AT THE INDEMNIFYING
PARTY’S EXPENSE, IN CONNECTION WITH THE DEFENSE OF THE CLAIM FOR WHICH INDEMNITY
IS BEING SOUGHT.  THE INDEMNIFIED PARTY MAY PARTICIPATE IN AND MONITOR SUCH
DEFENSE WITH COUNSEL OF ITS OWN CHOOSING, AT THE INDEMNIFIED PARTY’S COST;
HOWEVER, THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO ASSUME AND CONDUCT THE
DEFENSE OF THE CLAIM WITH COUNSEL OF ITS CHOICE AND SHALL RETAIN FINAL
DECISION-MAKING AUTHORITY WITH RESPECT TO THE CONDUCT OF THE DEFENSE.  THE
INDEMNIFYING


 


11

--------------------------------------------------------------------------------



 

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


 


PARTY SHALL NOT SETTLE ANY CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIED PARTY, NOT TO BE UNREASONABLY WITHHELD, UNLESS THE SETTLEMENT
INVOLVES ONLY THE PAYMENT OF MONEY BY THE INDEMNIFYING PARTY.  SO LONG AS THE
INDEMNIFYING PARTY IS ACTIVELY DEFENDING THE CLAIM IN GOOD FAITH, THE
INDEMNIFIED PARTY SHALL NOT SETTLE ANY SUCH CLAIM WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INDEMNIFYING PARTY.  IF THE INDEMNIFYING PARTY DOES NOT ASSUME
AND CONDUCT THE DEFENSE OF THE CLAIM AS PROVIDED ABOVE, (I) THE INDEMNIFIED
PARTY MAY DEFEND AGAINST, AND CONSENT TO THE ENTRY OF ANY JUDGMENT OR ENTER INTO
ANY SETTLEMENT WITH RESPECT TO THE CLAIM IN ANY MANNER THE INDEMNIFIED PARTY MAY
DEEM REASONABLY APPROPRIATE (AND THE INDEMNIFIED PARTY NEED NOT CONSULT WITH, OR
OBTAIN ANY CONSENT FROM, THE INDEMNIFYING PARTY IN CONNECTION THEREWITH) AND
(II) THE INDEMNIFYING PARTY WILL REMAIN RESPONSIBLE TO INDEMNIFY THE INDEMNIFIED
PARTY AS PROVIDED IN THIS SECTION 7.


 


8.                                      INSURANCE.


 


8.1                                 EACH PARTY AGREES TO PROCURE AND MAINTAIN IN
FULL FORCE AND EFFECT DURING THE TERM OF THIS AGREEMENT AND FOR THREE YEARS
THEREAFTER VALID AND COLLECTIBLE INSURANCE POLICIES IN CONNECTION WITH THE
SUPPLY AND SALE OF PRODUCTS PURSUANT TO THIS AGREEMENT AND PROVIDE; (I) FOR
COMMERCIAL GENERAL LIABILITY COVERAGE IN THE AMOUNT OF $1,000,000 EACH
OCCURRENCE AND $2,000,000 GENERAL AGGREGATE EXCLUDING PRODUCTS AND COMPLETED
OPERATIONS COVERAGE AND WRITTEN ON AN OCCURRENCE BASIS AND, (II) PRODUCTS AND
COMPLETED OPERATIONS COVERAGE IN THE AMOUNT OF $5,000,000 PER OCCURRENCE,
$10,000,000 IN THE AGGREGATE AND WRITTEN ON A CLAIMS MADE BASIS.  SUCH POLICIES
SHALL ENDEAVOR TO PROVIDE FOR THIRTY (30) DAYS WRITTEN NOTICE OF CANCELLATION TO
THE OTHER PARTY.  UPON EITHER PARTY’S REQUEST, THE OTHER PARTY SHALL PROVIDE TO
THE REQUESTING PARTY A CERTIFICATE OF INSURANCE COVERAGE.


 


9.                                      TRADEMARKS; USE OF SUPPLIER NAME.


 


9.1                                 TRADEMARKS.  FOR PURPOSES OF THIS
SECTION 9.1, “TRADEMARK” SHALL MEAN THE PURCHASER’S TRADEMARKS THAT ARE
ASSOCIATED WITH THE PRODUCTS AND WHICH ARE APPROVED BY PURCHASER FOR USE BY
SUPPLIER IN THE MANUFACTURE OF THE PRODUCTS.  IN CONSIDERATION OF THE FEES SET
FORTH HEREIN, PURCHASER FURTHER GRANTS TO SUPPLIER A NON-EXCLUSIVE LICENSE
DURING THE TERM TO USE THE TRADEMARKS ON AND SOLELY IN CONNECTION WITH THE
MANUFACTURE OF THE PRODUCTS, AND FOR THIS PURPOSE TO AFFIX, SUBJECT TO
PURCHASER’S PRIOR WRITTEN APPROVAL, THE TRADEMARKS TO OR ON THE PRODUCTS AND TO
OR ON ANY PACKAGING MATERIALS USED IN CONNECTION WITH THE PRODUCTS.  ANY AND ALL
USES OF THE TRADEMARKS SHALL BE SUBJECT TO THE PRIOR WRITTEN APPROVAL OF
PURCHASER.  SUPPLIER SHALL NOT REMOVE TRADEMARK NOTICES FROM ANY PRODUCT OR
COMPONENT THEREOF WITHOUT THE PRIOR WRITTEN CONSENT OF PURCHASER.  SUPPLIER
SHALL NOT USE THE NAME, TRADEMARKS OR LOGOS ASSOCIATED WITH THE PRODUCTS IN ITS
BUSINESS NAME OR IN ANY MANNER OTHER THAN AS SPECIFIED IN THIS SECTION. 
PURCHASE SHALL HAVE AND RETAIN OWNERSHIP OF ALL TRADEMARKS.  THE PURCHASER
ACKNOWLEDGES THAT SUCH TRADEMARK OWNERSHIP RIGHTS DO NOT EXTEND TO THE
SUPPLIER’S PROPRIETARY FORMULAE, PROCESSES, OR OTHER WRITTEN PROPRIETARY
INFORMATION THAT SUPPLIER HAS TRADEMARK OWNERSHIP OR RIGHTS TO AS OF THE
EFFECTIVE DATE.


 


9.2                                 USE OF NAME.  UNLESS LEGALLY REQUIRED BY
APPLICABLE LAW, NEITHER PARTY SHALL USE THE OTHER PARTY’S NAME IN ITS
ADVERTISING OR ELSEWHERE, WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER PARTY.

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED

 


10.                               INTELLECTUAL PROPERTY; TOOLING.


 


10.1                           INTELLECTUAL PROPERTY RIGHTS GENERALLY.  EACH
PARTY SHALL RETAIN SOLE OWNERSHIP OF, AND ALL INTELLECTUAL PROPERTY RIGHTS TO,
ANY INTELLECTUAL PROPERTY OF ANY KIND OWNED BY THAT PARTY AS OF THE EFFECTIVE
DATE.


 


10.2                           SUPPLIER TECHNOLOGY.  “SUPPLIER TECHNOLOGY” SHALL
MEAN ALL INTELLECTUAL PROPERTY RIGHTS, ASSEMBLY TECHNIQUES AND RELATED KNOW-HOW
DEVELOPED OR OTHERWISE OWNED BY SUPPLIER AND USED IN THE ASSEMBLY OF THE
PRODUCTS.  FOR THE AVOIDANCE OF DOUBT, “SUPPLIER TECHNOLOGY” SHALL NOT
INCLUDE—AND THIS AGREEMENT SHALL NOT CONFER UPON PURCHASER ANY RIGHT OR LICENSE
TO USE—ANY TECHNIQUES AND RELATED KNOW-HOW ASSOCIATED WITH ANY COMPONENT
MANUFACTURING PROCESSES THAT PRECEDE THE ASSEMBLY OF THE PRODUCTS.  FOR THE
FURTHER AVOIDANCE OF DOUBT, AND BY WAY OF EXAMPLE AND NOT OF LIMITATION,
“SUPPLIER TECHNOLOGY” SHALL NOT INCLUDE—AND THIS AGREEMENT SHALL NOT CONFER UPON
PURCHASER ANY RIGHT OR LICENSE TO USE—THE FOLLOWING CONFIDENTIAL MANUFACTURING
TECHNIQUES, WHICH SHALL REMAIN THE SOLE AND EXCLUSIVE PROPERTY OF SUPPLIER:


 

·                  Nitinol Coil Winding process

·                  Stainless Steel Coil Winding process

·                  Nitinol etching

·                  Core wire (delivery wire) tapering

 


10.3                           PURCHASER TECHNOLOGY.  “PURCHASER TECHNOLOGY”
SHALL MEAN CONFIDENTIAL INFORMATION THAT IS THE PROPERTY OF PURCHASER AND ALSO
ALL INVENTIONS, DESIGNS, DRAWINGS, SPECIFICATIONS, AND KNOW-HOW RELATED TO THE
PRODUCTS, ALL IMPROVEMENTS TO THE PRODUCTS (WHETHER DEVELOPED BY PURCHASER OR
SUPPLIER, OR JOINTLY BY THE PARTIES), AND ALL INTELLECTUAL PROPERTY RIGHTS
RELATED TO ANY OF THE FOREGOING.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 10.3, PURCHASER TECHNOLOGY SHALL NOT INCLUDE ANY TECHNIQUES AND
RELATED KNOW-HOW DEVELOPED OR OTHERWISE OWNED BY SUPPLIER AND ASSOCIATED WITH
ANY COMPONENT MANUFACTURING PROCESSES THAT PRECEDE THE ASSEMBLY OF THE PRODUCTS.


 


10.4                           INTELLECTUAL PROPERTY.  FOR THE PURPOSES OF THIS
AGREEMENT, THE TERM “INTELLECTUAL PROPERTY” MEANS INVENTIONS, WORKS OF
AUTHORSHIP, IMPROVEMENTS, DEVELOPMENTS, OR INNOVATIONS AND OTHER CREATIVE WORKS
(WHETHER OR NOT PATENTABLE OR COPYRIGHTABLE, CONCEIVED OR MADE OR REDUCED TO
PRACTICE), KNOW-HOW, TECHNICAL INFORMATION, PENDING PATENT APPLICATIONS,
REGISTRATIONS, DIVISIONS AND CONTINUATIONS THEREOF, REGISTERED AND UNREGISTERED
COPYRIGHTS, AND ALL ASSOCIATED GOODWILL, DESIGNS, DRAWINGS, SPECIFICATIONS,
MANUFACTURING METHODS AND PROCESSES.


 


10.5                           INTELLECTUAL PROPERTY RIGHTS.  THE TERM
“INTELLECTUAL PROPERTY RIGHTS” SHALL MEAN ALL PATENT RIGHTS, COPYRIGHTS, RIGHTS
IN TRADEMARKS, TRADE NAMES AND SERVICE MARKS, TRADE SECRET RIGHTS, AND ALL OTHER
INTELLECTUAL PROPERTY RIGHTS OF ANY NATURE WHATSOEVER ARISING UNDER THE LAW OF
THE UNITED STATES OR ANY FOREIGN COUNTRY, OR ANY STATE OR SUBDIVISION THEREOF.


 


10.6                           GRANT OF LICENSE TO SUPPLIER.  PURCHASER HEREBY
GRANTS TO SUPPLIER A NON-EXCLUSIVE LICENSE TO USE ALL OF PURCHASER’S
INTELLECTUAL PROPERTY RIGHTS RELATED TO THE PRODUCTS SOLELY FOR THE PURPOSE OF
SUPPLIER’S MANUFACTURE AND REPAIR OF PRODUCTS AT THE REQUEST OF PURCHASER AND
OTHERWISE CARRYING OUT ITS OBLIGATIONS UNDER THIS AGREEMENT.  FOR CLARITY,
NOTHING IN THIS AGREEMENT PROHIBITS

 

13

--------------------------------------------------------------------------------



 

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


 


SUPPLIER FROM USING IN ITS BUSINESS GENERAL CONCEPTS, TECHNIQUES AND IDEAS THAT
ARE NOT ELIGIBLE FOR PROTECTION UNDER ANY INTELLECTUAL PROPERTY RIGHTS WHETHER
OR NOT IN CONNECTION WITH THIS AGREEMENT.


 


10.7                           GRANT OF LICENSE TO PURCHASER.  TO THE EXTENT
THAT ANY SUPPLIER TECHNOLOGY OR RELATED INTELLECTUAL PROPERTY RIGHTS ARE
NECESSARY OR USEFUL FOR THE DEVELOPMENT OR ASSEMBLY OF PURCHASER PRODUCTS,
SUPPLIER HEREBY GRANTS TO PURCHASER A NON-EXCLUSIVE, PERPETUAL, IRREVOCABLE,
ROYALTY FREE LICENSE TO USE SUCH SUPPLIER TECHNOLOGY AND RELATED INTELLECTUAL
PROPERTY RIGHTS SOLELY FOR THE PURPOSE OF ASSEMBLING AND REPAIRING PRODUCTS AND
SUCCESSOR PURCHASER PRODUCTS, WHICH LICENSE INCLUDES THE RIGHT TO SUBLICENSE THE
FOREGOING RIGHTS TO THIRD PARTIES TO ENABLE SUCH THIRD PARTIES TO ASSEMBLE AND
REPAIR SUCH PRODUCTS ON BEHALF OF PURCHASER.  FURTHER, FOR THE AVOIDANCE OF
DOUBT, SUCH LICENSE SHALL NOT INCLUDE ANY RIGHT OR LICENSE TO USE AND THIS
AGREEMENT SHALL NOT CONFER UPON PURCHASER ANY RIGHTS WHATSOEVER REGARDING
PRE-ASSEMBLY COMPONENT MANUFACTURING TECHNIQUES, AS FURTHER DESCRIBED IN THE
DEFINITION OF SUPPLIER TECHNOLOGY ABOVE.


 


10.8                           RETENTION OF INTELLECTUAL PROPERTY RIGHTS.  THE
PARTIES AGREE THAT SUPPLIER SHALL BE ENTITLED TO RETAIN SOLE AND EXCLUSIVE
OWNERSHIP RIGHTS TO THE SUPPLIER TECHNOLOGY, AND PURCHASER SHALL BE ENTITLED TO
RETAIN SOLE AND EXCLUSIVE OWNERSHIP RIGHTS TO THE PURCHASER TECHNOLOGY. 
SUPPLIER HEREBY ASSIGNS ALL INTELLECTUAL PROPERTY RIGHTS IT MAY HAVE OR ACQUIRE
IN ANY PURCHASER TECHNOLOGY TO PURCHASER AND SHALL EXECUTE ANY DOCUMENTS
REASONABLY REQUESTED BY PURCHASER AND TAKE SUCH OTHER ACTIONS AS MAY BE
REASONABLY REQUESTED BY PURCHASER, AT PURCHASER’S EXPENSE, TO ASSIGN SUCH RIGHTS
TO PURCHASER TO PERFECT PURCHASER’S INTEREST IN SUCH RIGHTS.  PURCHASER HEREBY
ASSIGNS ALL INTELLECTUAL PROPERTY RIGHTS IT MAY HAVE OR ACQUIRE IN ANY SUPPLIER
TECHNOLOGY (IF ANY) TO SUPPLIER AND SHALL EXECUTE ANY DOCUMENTS REASONABLY
REQUESTED BY SUPPLIER AND TAKE SUCH OTHER ACTIONS AS MAY BE REASONABLY REQUESTED
BY SUPPLIER, AT SUPPLIER’S EXPENSE, TO ASSIGN SUCH RIGHTS TO SUPPLIER TO PERFECT
SUPPLIER’S INTEREST IN SUCH RIGHTS.


 


10.9                           FUTURE DEVELOPMENT OF FINISHED GOODS OR COMPONENT
PROCESSES.  PURCHASER MAY REQUEST THAT SUPPLIER PROVIDE DEVELOPMENT SERVICES FOR
SUPPLIER TO CREATE NEW PRE-ASSEMBLY COMPONENT MANUFACTURING TECHNIQUES
(“PRE-ASSEMBLY MANUFACTURING TECHNOLOGY”).  IF THE PARTIES MUTUALLY AGREE TO
UNDERTAKE SUCH NEW DEVELOPMENT PROJECT THEN PURCHASER UPON FULL PAYMENT OF THE
AGREED TO FEES SHALL BE GRANTED A NON-EXCLUSIVE, ROYALTY FREE, PERPETUAL LICENSE
TO USE SUCH NEW PRE-ASSEMBLY MANUFACTURING TECHNOLOGY.  FOR CLARITY, THE TERM
“PRE-ASSEMBLY MANUFACTURING TECHNOLOGY” DOES NOT INCLUDE ANY SUPPLIER
TECHNOLOGY.  PURCHASER OBTAINS A LIMITED, RESTRICTED LICENSE TO SUPPLIER
TECHNOLOGY WITHOUT PAYMENT OF ANY FEES IN ACCORDANCE WITH, AND SUBJECT TO THE
LIMITATIONS AND RESTRICTIONS OF SECTION 10.7.


 


10.10                     GENERAL SKILLS.  SUBJECT TO SECTION 11 OF THIS
AGREEMENT AND ALL OF PURCHASER’S INTELLECTUAL PROPERTY RIGHTS, PURCHASER
ACKNOWLEDGES AND AGREES THAT: (I) SUPPLIER IS IN THE BUSINESS OF DESIGNING,
DEVELOPING, MANUFACTURING, PROTOTYPING AND ASSEMBLING METAL AND PLASTIC
COMPONENTS FOR SPECIALIZED MEDICAL DEVICES, AND THAT SUPPLIER MAY DEVELOP
PRODUCTS, DEVICES, INSTRUMENTS OR OTHER ITEMS FOR OTHER PERSONS WHICH ARE
IDENTICAL OR SIMILAR IN FUNCTIONALITY TO THE PRODUCTS; (II) SUPPLIER, ITS
EMPLOYEES AND AGENTS SHALL BE FREE TO USE AND EMPLOY THEIR GENERAL SKILLS,
KNOW-HOW, AND EXPERTISE, AND TO USE, DISCLOSE, AND EMPLOY ANY GENERALIZED IDEAS,
CONCEPTS, KNOW-HOW, METHODS, TECHNIQUES, PROCESSES OR SKILLS GAINED OR LEARNED
DURING THE COURSE OF THIS AGREEMENT; AND


 


14

--------------------------------------------------------------------------------



 

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


 


(III) SUPPLIER MAY PERFORM SIMILAR SERVICES FOR THIRD PARTIES USING THE SAME
PERSONNEL THAT SUPPLIER MAY UTILIZE FOR RENDERING SERVICES FOR PURCHASER
HEREUNDER.


 


10.11                     TOOLING AND EQUIPMENT.  SUPPLIER SHALL PROVIDE TOOLING
THAT IS NOT SPECIFIC TO THE PRODUCT AT ITS OWN EXPENSE.  PURCHASER SHALL PAY FOR
OR OBTAIN AND CONSIGN TO SUPPLIER FOR ITS USE ANY PRODUCT-SPECIFIC TOOLING AND
OTHER REASONABLY NECESSARY NON-RECURRING EXPENSES SPECIFIC TO THE PRODUCT, AS
SUCH TOOLING AND EXPENSES ARE DESCRIBED ON EXHIBIT B (AS UPDATED BY THE PARTIES)
OR OTHERWISE APPROVED IN WRITING BY PURCHASER (“SET-UP PROPERTY”).  PURCHASER
SHALL OWN TITLE TO ALL SET-UP PROPERTY.  SUPPLIER SHALL HOLD AND MAINTAIN ALL
SET-UP PROPERTY FOR PURCHASER AND SHALL EXERCISE REASONABLE CARE IN THE USE AND
CUSTODY OF SUCH PROPERTY AND SHALL USE SUCH PROPERTY ONLY IN PERFORMING ITS
OBLIGATIONS UNDER THIS AGREEMENT.  PURCHASER WILL BEAR RESPONSIBILITY FOR REPAIR
TO SET-UP PROPERTY RESULTING FROM NORMAL WEAR AND TEAR.  SUPPLIER WILL BEAR
RESPONSIBILITY FOR LOSS OF OR DAMAGE TO SET-UP PROPERTY RESULTING FROM
SUPPLIER’S NEGLIGENCE.  SUPPLIER WILL MARK ALL SET-UP PROPERTY TO CLEARLY
IDENTIFY IT AS BEING THE PROPERTY OF PURCHASER.  SUPPLIER SHALL NOT GRANT ANY
SECURITY INTEREST, INCUR ANY LIENS OR ANY OTHER ENCUMBRANCES ON SAID SET-UP
PROPERTY.  UPON ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT OR UPON
PURCHASER’S WRITTEN REQUEST, SUPPLIER WILL PROMPTLY RETURN ALL SET-UP PROPERTY
IN GOOD AND WORKABLE CONDITION, WITH THE EXCEPTION OF NORMAL WEAR AND TEAR, TO A
LOCATION IDENTIFIED BY PURCHASER AT PURCHASER’S COST.  SUPPLIER AGREES THAT
EQUIPMENT USED TO MANUFACTURE PRODUCT SHALL BE CALIBRATED AND TRACEABLE TO NIST
STANDARDS, AND BE VALIDATED AS APPROPRIATE.


 


11.                               CONFIDENTIALITY; PRESS RELEASES.


 


11.1                           CONFIDENTIALITY.  THE PURCHASER AND THE SUPPLIER
WILL BE EXCHANGING CONFIDENTIAL INFORMATION (AS DEFINED HEREIN) RELATING TO THE
PRODUCTS AND THEIR MANUFACTURE, AND RELATING TO THE SERVICES PROVIDED BY
SUPPLIER PURSUANT TO EXHIBIT C, AT THE INCEPTION OF AND FROM TIME TO TIME DURING
THE TERM OF THIS AGREEMENT AND THE PURCHASER MAY HAVE ACCESS TO OR OBSERVE THE
CONFIDENTIAL INFORMATION OF SUPPLIER.  FOR THE PURPOSES OF THIS AGREEMENT,
“CONFIDENTIAL INFORMATION” MEANS ANY AND ALL INFORMATION OR PROPRIETARY
MATERIALS (IN EVERY FORM AND MEDIA) NOT GENERALLY KNOWN IN THE RELEVANT TRADE OR
INDUSTRY MADE AVAILABLE BY EITHER PARTY (IN SUCH CASE, THE “DISCLOSING PARTY”)
TO THE OTHER (IN SUCH CASE, THE “RECEIVING PARTY”) IN CONNECTION WITH THE
EFFORTS CONTEMPLATED HEREUNDER AND WHICH IS MARKED OR OTHERWISE IDENTIFIED AS
CONFIDENTIAL OR WHICH BY ITS NATURE WOULD REASONABLY BE CONSIDERED TO BE
CONFIDENTIAL, INCLUDING (I) ALL INTELLECTUAL PROPERTY, (II) EXISTING OR
CONTEMPLATED PRODUCTS, SERVICES, DESIGNS, INVENTIONS, TECHNOLOGY, PROCESSES,
TECHNICAL DATA, ENGINEERING, TECHNIQUES, METHODOLOGIES AND CONCEPTS AND ANY
INFORMATION RELATED THERETO, INFORMATION RELATING TO BUSINESS PLANS, SALES OR
CUSTOMER LISTS OR REQUIREMENTS, MANUFACTURING, FINANCIAL, MARKETING OR TECHNICAL
INFORMATION SUCH AS SPECIFICATIONS, MANUFACTURING METHODS, PRICE GUIDELINES,
FUTURE PRODUCT RELEASES, TRADE SECRETS, KNOW-HOW, INVENTIONS, TECHNIQUES,
PROCESSES, PROGRAMS, SCHEMATICS, DATA, CUSTOMER LISTS, AND SALES AND MARKETING
PLANS OR METHODS.  NOTWITHSTANDING THE FOREGOING, EACH PARTY ACKNOWLEDGES THAT
ANY AND ALL INFORMATION CONCERNING THE OTHER PARTY’S INTELLECTUAL PROPERTY IS
CONFIDENTIAL AND THAT NO FURTHER WRITING DESIGNATING IT AS SUCH IS NECESSARY. 
THE RECEIVING PARTY WILL MAINTAIN THE INFORMATION IN CONFIDENCE USING THE SAME
STANDARD OF CARE IT USES TO MAINTAIN ITS OWN INFORMATION IN CONFIDENCE, BUT IN
ANY CASE, NO LESS THAN REASONABLE COMMERCIAL DILIGENCE, AND WILL NOT USE SUCH
INFORMATION FOR ITSELF OR DISCLOSE IT TO OTHERS EXCEPT AS NECESSARY TO FULFILL
ITS OBLIGATIONS OR EXERCISE ITS RIGHTS UNDER THIS AGREEMENT; PROVIDED


 


15

--------------------------------------------------------------------------------



 

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


 


THAT THE RECEIVING PARTY SHALL NOT DISCLOSE THE DISCLOSING PARTY’S CONFIDENTIAL
INFORMATION TO ANY EMPLOYEE OR THIRD PARTY UNLESS SUCH EMPLOYEE OR THIRD PARTY
IS UNDER A DUTY OF CONFIDENTIALITY WITH RESPECT TO SUCH INFORMATION AT LEAST AS
PROTECTIVE AS THE DUTY SET FORTH IN THIS SECTION, EXCEPT AS PROVIDED IN
EXHIBIT C.  SUCH OBLIGATION OF CONFIDENTIALITY AND NON-USE SHALL NOT APPLY TO
INFORMATION WHICH (I) IS KNOWN TO THE RECEIVING PARTY PRIOR TO THE DISCLOSURE AS
DEMONSTRATED BY DOCUMENTARY EVIDENCE, (II) IS PUBLICLY KNOWN AS OF THE DATE OF
THE DISCLOSURE, (III) BECOMES PUBLICLY KNOWN AFTER THE DATE OF DISCLOSURE
THROUGH NO FAULT OF THE RECEIVING PARTY, (IV) IS RECEIVED FROM A THIRD PARTY WHO
HAS, TO THE RECEIVING PARTY’S KNOWLEDGE, NO OBLIGATION OF CONFIDENTIALITY TO THE
DISCLOSING PARTY OR (V) IS DEVELOPED INDEPENDENTLY BY THE RECEIVING PARTY AS
DEMONSTRATED BY DOCUMENTARY EVIDENCE.  SUCH OBLIGATION OF CONFIDENTIALITY AND
NON-USE SHALL SURVIVE ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT.  THE
RESTRICTIONS ON DISCLOSURE CONTAINED IN THIS SECTION 11.1 SHALL NOT APPLY TO ANY
INFORMATION WHICH IS REQUIRED TO BE DISCLOSED BY COURT RULE OR GOVERNMENTAL LAW
OR REGULATION, PROVIDED THAT THE RECEIVING PARTY GIVES THE DISCLOSING PARTY
PROMPT NOTICE OF ANY SUCH REQUIREMENT AND COOPERATES WITH THE DISCLOSING PARTY,
AT THE DISCLOSING PARTY’S EXPENSE, IN ATTEMPTING TO LIMIT SUCH DISCLOSURE.


 


11.2                           INTENTIONALLY DELETED


 


11.3                           PUBLICITY.  UNLESS REQUIRED BY LAW, NEITHER PARTY
WILL ORIGINATE ANY PUBLICITY, NEWS RELEASE, OR OTHER PUBLIC ANNOUNCEMENT,
WRITTEN OR ORAL, WHETHER TO THE PUBLIC, PRESS OR OTHERWISE, RELATING TO THIS
AGREEMENT OR ANY AMENDMENT HERETO OR TO PERFORMANCE HEREUNDER OR THE EXISTENCE
OF AN ARRANGEMENT BETWEEN THE PARTIES, WITHOUT THE PRIOR WRITTEN APPROVAL OF THE
OTHER PARTY, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD.


 


11.4                           USE OF NAMES IN PROMOTIONS.  NEITHER PARTY SHALL
USE THE NAME OF THE OTHER FOR ADVERTISING OR PROMOTIONAL CLAIMS WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTY.


 


11.5                           DAMAGES INADEQUATE.  THE PARTIES ACKNOWLEDGE THAT
MONETARY DAMAGES MAY BE AN INADEQUATE REMEDY FOR ANY BREACH BY A PARTY OF ITS
OBLIGATIONS UNDER SECTION 10.1 AND SECTIONS 11.1 THROUGH 11.3 AND THAT THE
NON-BREACHING PARTY SHALL BE ENTITLED TO SEEK INJUNCTIVE RELIEF AND SPECIFIC
PERFORMANCE TO ENFORCE THE BREACHING PARTY’S OBLIGATIONS, IN ADDITION TO
WHATEVER REMEDIES THE NON-BREACHING PARTY MAY BE ENTITLED TO.


 


11.6                           RETURN.  EACH PARTY SHALL RETURN ALL CONFIDENTIAL
INFORMATION OF THE OTHER PARTY IN ITS POSSESSION WITHIN TEN (10) DAYS AFTER ANY
EXPIRATION OR TERMINATION OF THIS AGREEMENT OR OTHERWISE UPON THE OTHER PARTY’S
REQUEST.


 


12.                               TERM AND TERMINATION.


 


12.1                           TERM; RENEWAL.  UNLESS SOONER TERMINATED AS
PROVIDED IN SECTION 12.2 BELOW, THIS AGREEMENT SHALL HAVE A TERM COMMENCING ON
THE EFFECTIVE DATE AND EXPIRING ON MAY 31, 2012, AND THE TERM OF THIS AGREEMENT
SHALL BE AUTOMATICALLY RENEWED FOR SUCCESSIVE ONE (1) YEAR TERMS THEREAFTER. 
THE INITIAL TERM TOGETHER WITH ANY RENEWAL TERMS ARE THE “TERM.”


 


16

--------------------------------------------------------------------------------


 

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED

 

12.2                           TERMINATION.  THIS AGREEMENT MAY BE TERMINATED:

 

(A)                                  UPON WRITTEN NOTICE BY A PARTY TO THE OTHER
PARTY, IF THE OTHER PARTY BECOMES SUBJECT TO A BANKRUPTCY EVENT OR COMMITS AN
EVENT OF DEFAULT (AS DEFINED IN SECTION 13 BELOW); OR

 

(B)                                 BY WRITTEN NOTICE FROM THE PURCHASER TO THE
SUPPLIER IN ACCORDANCE WITH SECTION 5.2.

 

(C)                                  BY 12 MONTHS WRITTEN NOTICE BY EITHER PARTY
ON OR AFTER JUNE 1, 2011.

 


12.3                           EFFECT OF TERMINATION.  UPON ANY EXPIRATION OR
TERMINATION OF THIS AGREEMENT THE PROVISIONS OF SECTIONS 1, 5.3, 5.4, 5.5, 6, 7,
8, 10, 11, 12.3, AND 14 SHALL SURVIVE SUCH TERMINATION AND EXPIRATION.


 


13.                               DEFAULT.


 


13.1                           RIGHTS UPON AN EVENT OF DEFAULT.  UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT (AS DEFINED BELOW) UNDER THIS AGREEMENT, IN
ADDITION TO WHATEVER OTHER REMEDIES THE NON-DEFAULTING PARTY MAY BE ENTITLED TO,
THE NON-DEFAULTING PARTY MAY TERMINATE THIS AGREEMENT UPON WRITTEN NOTICE TO THE
DEFAULTING PARTY STATING THE GROUNDS FOR SUCH DEFAULT.  THE OCCURRENCE OF ANY
ONE OR MORE OF THE FOLLOWING ACTS, EVENTS OR OCCURRENCES SHALL CONSTITUTE AN
“EVENT OF DEFAULT” UNDER THIS AGREEMENT:


 

(A)                                  EITHER PARTY BECOMES THE SUBJECT OF A
BANKRUPTCY EVENT; OR

 

(B)                                 THE PURCHASER FAILS TO MAKE UNDISPUTED
PAYMENTS OF THE PURCHASE PRICE WHEN DUE AND SUCH FAILURE CONTINUES FOR NINETY
(90) DAYS; PROVIDED THAT SUPPLIER MAY SUSPEND PERFORMANCE UNDER THIS AGREEMENT
IN THE EVENT PURCHASER FAILS TO MAKE UNDISPUTED PAYMENT OF THE PURCHASE PRICE
WHEN DUE AND SUCH FAILURE CONTINUE FOR THIRTY (30) DAYS; OR

 

(C)                                  EITHER PARTY BREACHES ANY OTHER MATERIAL
PROVISION OF THIS AGREEMENT AND FAILS TO REMEDY SUCH DEFAULT WITHIN SIXTY (60)
DAYS AFTER RECEIPT OF WRITTEN NOTICE THEREOF, WHICH NOTICE SHALL STATE, WITH
PARTICULARITY, THE GROUNDS FOR SUCH CLAIMED DEFAULT.

 

(D)                                 PURCHASER FAILS TO PURCHASE THE ANNUAL
MINIMUM PRODUCT VOLUMES AS DETAILED IN SECTION 2.2 OF THIS AGREEMENT AND DOES
NOT, WITHIN THIRTY (30) DAYS AFTER PURCHASER’S RECEIPT OF WRITTEN NOTICE FROM
SUPPLIER THAT PURCHASER HAS FAILED TO MAKE SUCH PURCHASES, ORDER THE NUMBER OF
PRODUCTS NECESSARY TO REMEDY SUCH FAILURE.

 


13.2                           RIGHTS UPON CERTAIN SUPPLIER DEFAULTS. 
PURCHASER’S OBLIGATION TO MAKE THE MINIMUM PURCHASE REQUIREMENTS SPECIFIED IN
SECTION 2.2 FOR EACH CONTRACT YEAR IS SUBJECT TO SUPPLIER MEETING THE FOLLOWING
CRITERIA:


 

Supplier has no more than one (I) Delivery Failure (as defined below) during

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED

 

any rolling twelve (12) month period and no such failure during the six
(6) months prior to the beginning of the next Contract Year.  A “Delivery
Failure” occurs when Supplier delivers less than ninety five (95%) of the
Product quantity specified on a purchase order provided by Purchaser on the
Delivery Date specified on such purchase order with the remaining quantity not
delivered within fifteen (15) days after such Delivery Date.

 

If a Delivery Failure occurs more then one (1) time in any rolling twelve (12)
month period, or if a Delivery Failure occurs during the three (3) months prior
to the beginning of the next Contract Year, such occurrence will be a “Delivery
Default.” In the event of a Delivery Default, and without limiting Purchaser’s
other rights and remedies under this Agreement or at law, the minimum purchase
requirements specified in Section 2.2 shall, on a go forward basis after the
occurrence of a Delivery Default, be reduced on a one-for-one basis by the
number of Products not delivered by Supplier in accordance with Purchaser’s
Purchase Orders during the remainder of the Term, including the Purchaser Orders
associated with the Delivery Default.  Notwithstanding the foregoing, any
Delivery Failure caused by (i) Force Majeure events per Section 14.6 or
(ii) Supplier’s continued use of an Approved Supplier at the direction of
Purchaser, provided that (x) Supplier had notified Purchaser in accordance with
Section 14.7 during the six (6) month period immediately prior to the applicable
Delivery Failure that such Approved Supplier was not performing adequately and
(y) Supplier sought approval from Purchaser to begin the process of seeking an
Alternate Supplier, then such Delivery Failure shall not be included in any
determination of whether a Delivery Default has occurred.

 


14.                               MISCELLANEOUS.


 


14.1                           INDEPENDENT CONTRACTOR STATUS.  THE RELATIONSHIP
BETWEEN THE SUPPLIER AND THE PURCHASER ESTABLISHED HEREBY IS THAT OF INDEPENDENT
CONTRACTORS, AND NOTHING CONTAINED HEREIN SHALL BE DEEMED TO CREATE A
RELATIONSHIP OF EMPLOYER AND EMPLOYEE, PRINCIPAL AND AGENT, PARTNERS, OR
OTHERWISE.  NEITHER PARTY SHALL HAVE ANY AUTHORITY TO OBLIGATE THE OTHER IN ANY
RESPECT NOR HOLD ITSELF OUT AS HAVING ANY SUCH AUTHORITY.  ALL PERSONNEL OF THE
SUPPLIER SHALL BE SOLELY EMPLOYEES OF THE SUPPLIER AND SHALL NOT REPRESENT
THEMSELVES AS EMPLOYEES OF THE PURCHASER, AND ALL PERSONNEL OF THE PURCHASER
SHALL BE SOLELY EMPLOYEES OF THE PURCHASER AND SHALL NOT REPRESENT THEMSELVES AS
EMPLOYEES OF THE SUPPLIER.


 


14.2                           BINDING EFFECT; BENEFITS; ASSIGNMENT THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO
AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS.  NOTHING CONTAINED HEREIN
SHALL GIVE TO ANY OTHER PERSON ANY BENEFIT OR ANY LEGAL OR EQUITABLE RIGHT,
REMEDY OR CLAIM.  ANY ASSIGNMENT OF THIS AGREEMENT BY EITHER PARTY SHALL REQUIRE
THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY WHICH SHALL NOT BE UNREASONABLY
WITHHELD; PROVIDED THAT (I) A CHANGE IN OWNERSHIP OF A PARTY’S STOCK OR OTHER
OWNERSHIP INTEREST, OR OF ANY STOCK OR OWNERSHIP INTEREST IN ANY ENTITY WHICH,
DIRECTLY OR THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS THE PARTY, SHALL NOT
CONSTITUTE AN ASSIGNMENT OF THIS AGREEMENT OR REQUIRE THE OTHER PARTY’S CONSENT,
AND (II) EITHER PARTY MAY ASSIGN THIS AGREEMENT TO A PURCHASER OF SUCH PARTY’S
BUSINESS (WHETHER THROUGH A SALE OF ALL OR SUBSTANTIALLY ALL OF SUCH PARTY’S
ASSETS, MERGER, CONSOLIDATION, REORGANIZATION, OR SIMILAR TRANSACTION) UPON
WRITTEN NOTICE TO THE OTHER PARTY; PROVIDED FURTHER THAT, IN EACH CASE, IF ANY
SUCH CHANGE IN


 


18

--------------------------------------------------------------------------------



 

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


 


OWNERSHIP INTERESTS WOULD RESULT IN SUPPLIER BEING OWNED OR CONTROLLED BY A
COMPETITOR, PURCHASER MAY ELECT TO TERMINATE THIS AGREEMENT IN CONNECTION WITH
SUCH CHANGE IN SUPPLIER’S OWNERSHIP AS OF THE DATE SPECIFIED IN PURCHASER’S
NOTICE OF TERMINATION.  ANY ASSIGNMENT OF THIS AGREEMENT SHALL BE SUBJECT TO THE
ASSIGNEE AGREEING IN WRITING TO ASSUME THE BENEFITS AND OBLIGATIONS OF THIS
AGREEMENT.  ANY ATTEMPT TO ASSIGN THIS AGREEMENT IN VIOLATION OF THIS SECTION
SHALL BE NULL AND VOID.


 


14.3                           ENTIRE AGREEMENT; AMENDMENTS.  THE PARTIES HERETO
ACKNOWLEDGE THAT THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT AND
UNDERSTANDING OF THE PARTIES HERETO AS TO THE SUBJECT MATTER HEREOF, AND SHALL
NOT BE SUBJECT TO ANY CHANGE OR MODIFICATION EXCEPT BY THE EXECUTION OF A
WRITTEN INSTRUMENT SIGNED BY THE PARTIES HERETO.  TO THE EXTENT OF ANY CONFLICT
OR INCONSISTENCY BETWEEN THIS AGREEMENT AND ANY PURCHASE ORDER, CONFIRMATION,
ACCEPTANCE OR ANY SIMILAR DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN. 
THE PARTIES AGREE THAT THIS AGREEMENT SUPERSEDES THE NOVEMBER 7, 2005 AGREEMENT
AND THAT ANY CLAIMS ARISING WITH RESPECT TO THE PRODUCTS, REGARDLESS OF WHEN
SUCH PRODUCTS WERE PURCHASED BY PURCHASER, INCLUDING WARRANTY CLAIMS AND CLAIMS
FOR INDEMNIFICATION, SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND SHALL NOT BE SUBJECT TO THE TERMS AND CONDITIONS OF THE
NOVEMBER 7, 2005 AGREEMENT.


 


14.4                           SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF
THIS AGREEMENT WOULD BE HELD IN ANY JURISDICTION TO BE INVALID, PROHIBITED OR
UNENFORCEABLE FOR ANY REASON, SUCH PROVISION, AS TO SUCH JURISDICTION, SHALL BE
INEFFECTIVE, WITHOUT INVALIDATING THE REMAINING PROVISIONS OF THIS AGREEMENT OR
AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION.  NOTWITHSTANDING THE FOREGOING, IF SUCH PROVISION COULD BE MORE
NARROWLY DRAWN SO AS NOT TO BE INVALID, PROHIBITED OR UNENFORCEABLE IN SUCH
JURISDICTION, IT SHALL, AS TO SUCH JURISDICTION, BE SO NARROWLY DRAWN, WITHOUT
INVALIDATING THE REMAINING PROVISIONS OF THIS AGREEMENT OR AFFECTING THE
VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


 


14.5                           REMEDIES.  UNLESS OTHERWISE EXPRESSLY PROVIDED,
ALL REMEDIES HEREUNDER ARE CUMULATIVE, ARE IN ADDITION TO ANY OTHER REMEDIES
PROVIDED FOR BY LAW AND MAY, TO THE EXTENT PERMITTED BY LAW, BE EXERCISED
CONCURRENTLY OR SEPARATELY, AND THE EXERCISE OF ANY ONE REMEDY SHALL NOT BE
DEEMED TO BE AN ELECTION OF SUCH REMEDY OR TO PRECLUDE THE EXERCISE OF ANY OTHER
REMEDY.


 


14.6                           FORCE MAJEURE.  THE OBLIGATIONS OF THE SUPPLIER
AND THE PURCHASER HEREUNDER (EXCEPT FOR THE PURCHASER’S OBLIGATIONS TO MAKE
PAYMENT IN FILL] FOR PRODUCTS WHEN DUE) SHALL BE SUBJECT TO ANY DELAYS OR
NON-PERFORMANCE CAUSED IN WHOLE OR PART BY ANY ACT OF GOD; EXTRAORDINARY ACTS OF
ANY GOVERNMENT OR ANY AGENCY OR SUBDIVISION THEREOF; FIRE; STRIKES (EXCLUDING
STRIKES BY SUPPLIER’S WORKFORCE); WAR; TRANSPORTATION DELAYS AFFECTING THE
GENERAL PUBLIC; RIOTS OR ACTS OF A PUBLIC ENEMY; TERRORIST ACTS; AND SIMILAR
EVENTS; IN EACH CASE THAT ARE NOT CAUSED BY ANY ACT OR OMISSION OF THE AFFECTED
PARTY AND THAT ARE BEYOND THE REASONABLE CONTROL OF SUCH PARTY.  THE PARTY WHICH
IS NOT PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT AS A RESULT OF AN EVENT
OF FORCE MAJEURE SHALL USE DILIGENT EFFORTS TO RESUME COMPLIANCE WITH THIS
AGREEMENT AS SOON AS POSSIBLE.  SHOULD THE EVENT OF FORCE MAJEURE CONTINUE
UNABATED FOR A PERIOD OF SIXTY (60) DAYS OR MORE, THE PARTIES SHALL ENTER INTO
GOOD FAITH DISCUSSIONS WITH A VIEW TO ALLEVIATING ITS AFFECTS OR TO AGREEING
UPON SUCH ALTERNATIVE ARRANGEMENTS AS MAY BE FAIR AND REASONABLE HAVING REGARD
TO THE CIRCUMSTANCES PREVAILING AT THAT TIME, PROVIDED THAT PURCHASER MAY AT ANY
TIME AFTER SUCH SIXTY (60) DAY PERIOD TERMINATE THIS


 


19

--------------------------------------------------------------------------------



 

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


 


AGREEMENT, WITHOUT LIABILITY TO SUPPLIER, PROVIDED THAT UPON SUCH TERMINATION
CONCEPTUS SHALL PURCHASE ALL COMPLETED PRODUCT INVENTORY AND PRODUCT COMPONENTS
THAT EXIST AT THE TIME OF TERMINATION AND THAT MEET THE SPECIFICATIONS.  FOR
CLARITY, CONCEPTUS SHALL NOT BE OBLIGATED TO PURCHASE AN AMOUNT OF PRODUCTS (OR
COMPONENTS THEREOF) THAT EXCEEDS THE AMOUNT OF THE PRODUCT PURCHASE REQUIREMENT.


 


14.7                           NOTICES.  ANY NOTICE, REQUEST, CONSENT OR
COMMUNICATION (COLLECTIVELY, A “NOTICE”) UNDER THIS AGREEMENT SHALL BE EFFECTIVE
IF IT IS IN WRITING AND (I) PERSONALLY DELIVERED, (II) SENT BY CERTIFIED OR
REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, (III) SENT BY AN
INTERNATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE, WITH DELIVERY CONFIRMED,
OR (IV) TELEXED OR TELECOPIED, WITH RECEIPT CONFIRMED, ADDRESSED AS SET FORTH IN
THIS SECTION OR TO SUCH ADDRESS AS SHALL BE FURNISHED BY EITHER PARTY HERETO TO
THE OTHER PARTY HERETO.  A NOTICE SHALL BE DEEMED TO HAVE BEEN GIVEN AS OF
(I) THE DATE WHEN PERSONALLY DELIVERED, (II) WHEN RECEIVED IF DELIVERED BY THE
UNITED STATES POSTAL SERVICE, CERTIFIED OR REGISTERED MAIL, PROPERLY ADDRESSED,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR BY OVERNIGHT DELIVERY SERVICE, OR
(III) IMMEDIATELY, UPON CONFIRMATION OF RECEIPT OF THE TELEX OR TELECOPY, AS THE
CASE MAY BE.  ALL NOTICES SHALL SPECIFICALLY STATE: THE PROVISION (OR
PROVISIONS) OF THIS AGREEMENT WITH RESPECT TO WHICH SUCH NOTICE IS GIVEN AND
SHALL BE ADDRESSED AS FOLLOWS:

 

If to the Supplier to:

 

Accellent Inc.

100 Fordham Road

Wilmington, MA 01887

ATTN: Executive VP Sales & Marketing

 

If to the Purchaser to:

 

Conceptus, Inc.

331 East Evelyn Avenue Building C

Mountain View, CA 94041

 

 

 

with a copy to:

 

Accellent Inc.

100 Fordham Road

Building C

Wilmington, MA 01887

ATTN: General Counsel

 

with a copy to:

 

J.D. Marple, Esq.

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025


 


14.8                           WAIVERS.  THE FAILURE OF EITHER PARTY TO ASSERT A
RIGHT HEREUNDER OR TO INSIST UPON COMPLIANCE WITH ANY TERM OR CONDITION OF THIS
AGREEMENT SHALL NOT CONSTITUTE A WAIVER OF THAT RIGHT OR EXCUSE A SIMILAR
SUBSEQUENT FAILURE TO PERFORM ANY SUCH TERM OR CONDITION BY THE OTHER PARTY.


 


14.9                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, AND EXECUTION BY EACH OF THE PARTIES OF ANY ONE OF
SUCH COUNTERPARTS WILL CONSTITUTE DUE EXECUTION OF THIS AGREEMENT.  EACH SUCH
COUNTERPART HEREOF SHALL BE DEEMED TO BE AN ORIGINAL INSTRUMENT, AND ALL SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AGREEMENT.


 


20

--------------------------------------------------------------------------------



 

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


 


14.10                     HEADINGS.  THE ARTICLE AND SECTION HEADINGS CONTAINED
IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY
WAY THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


14.11                     GOVERNING LAW; DISPUTE RESOLUTION.  THIS AGREEMENT
SHALL BE CONSTRUED, GOVERNED, INTERPRETED AND APPLIED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
OF SUCH STATE.  ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE VALIDITY, INDUCEMENT, OR BREACH THEREOF (EACH SUCH CONTROVERSY
OR CLAIM IS HEREINAFTER REFERRED TO AS A “DISPUTE”), SHALL BE SETTLED AS
FOLLOWS:


 

(E)                                  OFFICERS AT OR ABOVE THE VICE PRESIDENT
LEVEL OF EACH PARTY SHALL ATTEMPT TO RESOLVE ANY DISPUTE PRIOR TO COMMENCING THE
PROCEDURES SET FORTH IN BELOW.

 

(F)                                    IF AFTER 14 CALENDAR DAYS THE OFFICERS
ARE UNABLE TO RESOLVE THE DISPUTE, THE CHIEF EXECUTIVE OFFICER AND FOR THE
HIGHEST RANKING OFFICER OF EACH PARTY SHALL SUBMIT TO NON-BINDING MEDIATION
WHICH SHALL TAKE PLACE FOR A PERIOD OF ONE DAY IN SAN CARLOS, CA BEFORE A
MEDIATOR THAT IS KNOWLEDGEABLE ABOUT THE SUBJECT MATTER OF THE DISPUTE AND THAT
IS MUTUALLY ACCEPTABLE TO THE PARTIES.  IF THE PARTIES ARE UNABLE TO AGREE ON
THE SELECTION OF A MEDIATOR, A MEDIATOR WILL BE CHOSEN BY AN ARBITRATOR SELECTED
PURSUANT TO THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION (AAA) WHO WILL
THEN SELECT SUCH MEDIATOR FROM A LIST OF DISTINGUISHED NEUTRAL MEDIATORS
MAINTAINED BY THE AAA.  THE MEDIATOR SHALL CONFER WITH THE PARTIES TO DESIGN
PROCEDURES TO CONCLUDE THE MEDIATION WITHIN NO MORE THAN 30 DAYS AFTER
INITIATION.  UNDER NO CIRCUMSTANCES SHALL THE COMMENCEMENT OF ARBITRATION UNDER
PARAGRAPH (C) BELOW BE DELAYED MORE THAN 30 DAYS FROM THE INITIAL NOTICE OF A
DISPUTE BY THE MEDIATION PROCESS SPECIFIED IN THIS PARAGRAPH (B).  EACH PARTY
HAS THE RIGHT TO PURSUE ANY PROVISIONAL RELIEF FROM THE APPROPRIATE COURT, SUCH
AS ATTACHMENT, PRELIMINARY INJUNCTION, REPLEVIN, ETC.  TO AVOID IRREPARABLE
HARM, MAINTAIN THE STATUS QUO, OR PRESERVE THE SUBJECT MATTER OF THE MEDIATION
OR ARBITRATION, EVEN THOUGH MEDIATION OR ARBITRATION HAS NOT BEEN COMMENCED OR
COMPLETED.  DISPUTES WITH RESPECT TO A PARTY’S OBLIGATIONS OR RIGHTS UNDER
SECTION 10 OR SECTION 11 SHALL NOT BE SUBJECT TO THIS SECTION 14.

 

(G)                                 IF DURING SUCH ONE-DAY MEDIATION THE PARTIES
ARE UNABLE TO RESOLVE THE DISPUTE, THE DISPUTE SHALL BE SETTLED BY ARBITRATION
BEFORE A SINGLE ARBITRATOR IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION
RULES OF THE AAA THEN PERTAINING, EXCEPT WHERE THOSE RULES CONFLICT WITH THIS
SECTION 14.11, IN WHICH CASE THIS SECTION 14.11 CONTROLS.  THE PARTIES HEREBY
CONSENT TO THE JURISDICTION OF THE FEDERAL DISTRICT COURT IN SAN FRANCISCO, CA
AND THE STATE COURTS OF CALIFORNIA FOR THE ENFORCEMENT OF THESE PROVISIONS AND
THE ENTRY OF JUDGMENT ON ANY AWARD RENDERED HEREUNDER.  SHOULD SUCH COURT FOR
ANY REASON LACK JURISDICTION, ANY COURT WITH JURISDICTION SHALL ENFORCE THIS
CLAUSE AND ENTER JUDGMENT ON ANY AWARD.  THE ARBITRATOR SHALL BE AN ATTORNEY
SPECIALIZING IN BUSINESS LITIGATION WHO HAS AT LEAST 15 YEARS OF EXPERIENCE WITH
A LAW FIRM OR CORPORATION OF OVER 25 LAWYERS OR WAS A JUDGE OF A COURT OF
GENERAL JURISDICTION.  THE ARBITRATION SHALL BE HELD IN SAN CARLOS, CA AND THE
ARBITRATOR SHALL APPLY THE SUBSTANTIVE LAW OF DELAWARE, EXCEPT THAT THE
INTERPRETATION AND ENFORCEMENT OF THIS ARBITRATION PROVISION SHALL BE GOVERNED
BY THE FEDERAL ARBITRATION ACT.  WITHIN 30 DAYS OF INITIATION OF ARBITRATION,
THE PARTIES SHALL REACH AGREEMENT UPON AND THEREAFTER FOLLOW PROCEDURES ASSURING
THAT THE ARBITRATION WILL BE CONCLUDED AND THE AWARD RENDERED WITHIN NO MORE
THAN THREE (3) MONTHS FROM SELECTION OF THE ARBITRATOR.  FAILING SUCH AGREEMENT,
THE AAA WILL DESIGN

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED

 

AND THE PARTIES WILL FOLLOW SUCH PROCEDURES.  CONSISTENT WITH THE LIMITATIONS ON
LIABILITY PROVIDED IN SECTION 6.3, THE PARTIES AGREE NEITHER TO REQUEST OR SEEK
TO ENFORCE ANY PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES FROM THE ARBITRATOR
AND THE ARBITRATOR SHALL NOT BE EMPOWERED TO GRANT ANY SUCH DAMAGES.  THE
ARBITRATOR SHALL ISSUE WRITTEN FINDINGS OF FACT AND CONCLUSIONS OF LAW.

 

(H)                                 THE ARBITRATOR SHALL BE BOUND BY THE EXPRESS
TERMS OF THIS AGREEMENT AND MAY NOT AMEND OR MODIFY SUCH TERMS IN ANY MATTER. 
ANY AWARD RENDERED BY THE ARBITRATOR SHALL BE BINDING ON THE PARTIES AND SHALL
BE CONSISTENT WITH THE TERMS OF THIS AGREEMENT, AND SUCH TERMS SHALL CONTROL THE
RIGHTS AND OBLIGATIONS OF THE PARTIES.  THE PROCEEDINGS SHALL BE CONFIDENTIAL
AND THE ARBITRATORS SHALL ISSUE APPROPRIATE PROTECTIVE ORDERS TO SAFEGUARD BOTH
PARTIES’ CONFIDENTIAL INFORMATION.  THE FEES OF THE ARBITRATOR SHALL BE SPLIT
EQUALLY BETWEEN THE PARTIES, UNLESS THE ARBITRATOR DETERMINES THAT EITHER
PARTY’S POSITIONS IN THE DISPUTE WERE FRIVOLOUS OR BASED IN BAD FAITH, IN WHICH
CASE SUCH PARTY SHALL PAY THE ENTIRE ARBITRATOR’S FEE.

 

IN WITNESS WHEREOF, duly authorized representatives of the parties hereto have
duly executed this Supply Agreement as of the date first above written.

 

SUPPLIER

 

PURCHASER

 

 

 

Accellent, Inc.

 

Conceptus, Inc.

 

 

 

By:

/s/ R. Scott Laneve

 

By:

/s/ Gregory E. Lichtwardt

 

 

 

 

 

Name:

R. Scott Laneve

 

Name:

Gregory E. Lichtwardt

 

 

 

 

 

Title:

Sup., Sales & Marketing

 

Title:

Executive Vice President

 

 

 

 

 

Date:

June 1, 2009

 

Date:

June 1, 2009

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT A
PRODUCTS

 

ESS305 With Solder Ball Anchor

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL

CERTAIN INFORMATION HAS BEEN REDACTED

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT B

 

PRODUCT PRICES

 

Pricing: Pricing will be set at a base price of $[***] per Product as of the
Effective Date and will be further discounted (through a rebate at the end of
each Contract Year) based on purchase volume and share in accordance with this
Exhibit B.

 

Cost Savings.  As of the Effective Date and during the Term, with respect to any
gainsharing projects that result in a cost savings, such cost saving will be
applied as detailed in Section 3.1.1.  Any such cost reduction implemented shall
be applied to the $[***] base price as well as to the Product price after the
implementation of any rebate in accordance with Chart 2.  (For example, if it is
expected that a gainsharing program may result in a total cost reduction of
$[***] per Product and both parties have funded such gainsharing program, each
will see a benefit of $[***].  When such a cost reduction is implemented, the
$[***] base price will be adjusted to $[***] and the Year 1 rebate price will be
adjusted to $[***].  This is an example only.  Actual cost savings will always
be used to adjust the applicable base price or rebate price.)

 

Rebate Qualification: In order to qualify for a rebate, Purchaser must meet the
minimum unit volumes (#)described in Chart 1, Rebate Qualification, as follows:

 

Chart 1: Rebate Qualification

 

Criteria

 

Contract
Year 1

 

Contract
Year 2

 

Contract
Year 3

a. Minimum Units (#)

 

[***]

 

[***]

 

[***]

 

Rebate to Price: If qualified for a rebate based on meeting the criteria
described above, Purchaser will be eligible for a rebate in accordance with
chart below based on the volume of Products purchased during a Contract Year,
The rebate will apply to the entire volume of Products purchased during the
applicable Contract Year, based on the total number of Products purchased within
such Contract Year, and will yield the net prices described in Chart 2, Net
Pricing, as follows:

 

Chart 2: Net Pricing

Accellent Base Price/Product Price after Rebate

 

Volume Purchased

 

Year 1

 

 

< 85,000 Base Price

 

$

[***]

 

 

> 85,001

 

$

[***]

 

 

 

Volume Purchased

 

Year 2

 

Year 3

< 93,000 Base Price

 

$

[***]

 

$

[***]

93,001-120,000

 

$

[***]

 

$

[***]

> 120,001

 

$

[***]

 

$

[***]

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL

CERTAIN INFORMATION HAS BEEN REDACTED

CONFIDENTIAL TREATMENT REQUESTED

 

Payment of Rebate.  Supplier shall pay to Purchaser the amount of the rebate
owed to Purchaser (i.e., the difference between (i) the amount Purchaser paid
for Products during such Contract Year and (ii) the amount that is equal to the
sum of the number of Products purchased during such Contract Year and the net
price of such Products after the rebate for such Contract Year has been applied)
within thirty (30) days after the end of the Contract Year for which such rebate
is applicable.

 

Chart 3: Component Prices

 

Part
Number

 

Description

 

Price

 

101466-02

 

Inner Coil

 

$

[***]

 

101484

 

Outer Coil (etched)

 

$

[***]

 

101484

 

Outer Coil (unetched)

 

$

[***]

 

101468

 

Delivery Wire

 

$

[***]

 

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL

CERTAIN INFORMATION HAS BEEN REDACTED

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT C

 

QUALITY ASSURANCE PROCEDURES

 

Supplier shall manufacture Products per the requirements specified in the
Purchase Orders, the Specifications, the Agreement, and any inspection and
process control criteria provided by Purchaser to Supplier.

 

Supplier shall obtain Purchaser’s written approval of all materials, processes,
methods, and equipment used to manufacture Products, and shall not deviate from
such use without Purchaser’s prior written approval.  At all times Purchaser
shall be required to maintain such information in the strictest confidence per
Section 11, except that the clause in Section 11 which would otherwise permit
certain disclosures to third parties who are under a duty of confidentiality
shall not apply with regard to any Confidential Information related to
Supplier’s component manufacturing processes or techniques (“Component
Manufacturing Information”).  By way of example and not of limitation, for the
avoidance of doubt, Purchaser shall not, at any time or for any reason,
communicate any Component Manufacturing Information to any third party
manufacturer (or its agents, affiliates or contractors), without the prior
written approval of Supplier.  For clarity, Component Manufacturing Information
does not include any Supplier Technology and nothing in this Exhibit C limits
Purchaser’s right to exercise its license to Supplier Technology set forth in
Section 10.7 of the Agreement.

 

Supplier’s manufacturing processes shall at all times conform to the current
good manufacturing practices of the Regulatory Authority, as well as all other
regulatory requirements and guidelines of the Regulatory Authority.  Supplier
shall maintain an FDA site registration number during the term of the Agreement.

 

Without limiting Supplier’s other obligations under the Agreement, Supplier
shall perform the following functions in connection with its manufacture of the
Products:

 

2.             Supplier shall ensure component and material traceability for
Products by establishing and maintaining documented procedures for identifying
materials from receipt through all stages of production and delivery.

 

3.             Supplier shall ensure that production processes are carried out
under controlled conditions that include:

 

·                  Documented procedures defining the manner of production,

·                  Use of production equipment and a controlled working
environment that meet or exceed industry standards,

·                  Compliance with the Food and Drug Administration (“FDA”)
Quality System Regulations and all applicable international Quality Management
System Standards,

·                  Monitoring and control of process parameters and Product
characteristics,

·                  Approval of all processes and equipment prior to use,

·                  Assignment of only trained, qualified personnel to perform
manufacturing operations,

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL

CERTAIN INFORMATION HAS BEEN REDACTED

CONFIDENTIAL TREATMENT REQUESTED

 

·                  Specification of workmanship criteria that meet or exceed
written standards from Purchaser, which criteria shall be specified and
communicated to workers clearly (e.g.  written standards, representative
samples, or illustrations),

·                  Maintenance of equipment in a manner that meets or exceeds
industry standards and ensures continuing process capability.

·                  The inspection and test status of materials shall be clearly
identified, which status shall indicate the conformance or non-conformance of
materials with regard to inspections and tests performed.  Records of the
identification of inspection and test status shall be maintained as defined in
documented procedures and the Agreement.

 

4.             Supplier shall establish and maintain documented procedures for
inspection and testing activities in order to verify that the specified
requirements for the materials are met.  The required inspection and testing,
and the records to be established, shall be detailed in a quality plan or
documented procedures.

 

5.             Supplier shall ensure that incoming material is not used or
processed until it has been inspected or otherwise verified as conforming to
specified requirements.  Verification of the specified requirements shall be in
accordance with documented procedures.

 

6.             Supplier shall inspect and test the Products as required by the
Quality Requirements Specification and documented procedures.

 

7.             Supplier shall not ship completed Products until the required
inspection and tests have been completed or necessary reports have been received
and verified.

 

8.             Supplier shall carry out all final inspection and testing in
accordance with the Quality Requirements Specification and documented procedures
to complete the evidence of conformance of the finished materials to the
Specifications and other requirements.

 

9.             The documented procedures for final inspection and testing shall
require that all inspections and tests, including those specified either upon
completion of Product or in-process, have been carried out and that the results
meet the Specifications and other requirements.

 

10.           No Products shall be shipped to Purchaser until all the activities
specified in this Exhibit C and the documented procedures have been
satisfactorily completed and the associated data and documentation are available
and have been reviewed for compliance with the Specifications and other
requirements and authorized.

 

11.           Supplier shall establish and maintain records that provide
evidence that the Product has been inspected and tested.  These records shall
clearly identify whether a Product has passed or failed the inspections and
tests according to defined acceptance criteria.  Where the Product fails to pass
any inspection or test, the procedure for control of non-conforming Product
shall apply.  The responsibility for release of Products for shipment shall be
identified and recorded.

 

12.           Supplier shall establish and maintain documented procedures to
control, calibrate, and maintain inspection, measuring and test equipment used
by Supplier’s subcontractors (which subcontractors must be approved in writing
by Purchaser prior to their use by Supplier) to

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL

CERTAIN INFORMATION HAS BEEN REDACTED

CONFIDENTIAL TREATMENT REQUESTED

 

demonstrate the conformance of Products or Product components to the specified
requirements.  Inspection, measuring and test equipment shall be used in a
manner which ensures that the measurement uncertainty is known and is consistent
with the required measurement capability.

 

13.           Supplier shall specify, subject to Purchaser’s approval, the
measurements to be made and the accuracy required with respect to inspections
and testing and shall select, subject to Purchaser’s approval, the appropriate
inspections and tests.  Supplier shall ensure that all measuring and test
equipment is capable of the necessary accuracy and precision.  Supplier shall
also calibrate all inspection, measuring and test equipment at prescribed
intervals as necessary to ensure such equipment can accurately and correctly
inspect, measure and test Products and Product components.

 

14.           Supplier shall establish and maintain documented procedures to
ensure that Products that do not conform to specified requirements, including
the Specifications, are not shipped to Purchaser.  This procedure shall provide
for identification, documentation, evaluation, segregation, disposition of
non-conforming Product, and for notification of Purchaser with respect to such
Products.  The responsibility for review and authority for the disposition of
non-conforming Product shall be defined in the Procedures.  Non-conforming
Products may be disposed of in accordance with the following procedures:

 

·                  They may be, upon Purchaser’s prior written approval,
(a) reworked to meet specified requirements, including the Specifications,
(b) accepted with or without report by concession, (c) regarded for alternative
applications (e.g., DEMO), or (d) scrapped.

·                  Reworked Products shall be re-inspected to original
Specifications and in accordance with the documented procedures.

 

15.           Supplier shall adhere to requirements of Purchaser’s Corrective
and Preventive Action Program (CAPA) of identified non-conformances affecting
Product and/or processes under control of Supplier.

 

16.           All procedures, processes, and functions described above in this
Exhibit C (collectively, “Processes”) shall be subject to Purchaser’s review,
approval and audit (as described in Section 5.1).  In the event Purchaser
discovers a deficiency in a Process, Purchaser shall provide notice of such
deficiency and shall suggest measures to remedy such deficiency to Supplier in
writing.  Supplier shall provide Purchaser with a plan to remedy such deficiency
within five (5) days after Purchaser’s notice, and Supplier shall remedy such
deficiency within fifteen (15) days after Purchaser’s approval of such plan,
such approval not to be unreasonably withheld, unless another time period is
agreed by the parties.

 

17.           Supplier shall provide Purchaser access to the following in
connection with Purchaser’s review of the Processes:

 

·                  Assembly Processes (including Supplier Technology)

·                  Inspection Procedures

·                  Traceability Records

·                  Test/Inspection Records

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL

CERTAIN INFORMATION HAS BEEN REDACTED

CONFIDENTIAL TREATMENT REQUESTED

 

·                  Calibration Records

·                  Non-Conformance Records

 

18.           Supplier shall provide the required certifications with all
Products and services stating conformance to all applicable specifications and
standards, including the Specifications.

 

29

--------------------------------------------------------------------------------